CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA
CONCORRÊNCIA Nº 02/2012 QUE ENTRE SI CELEBRAM A UNIÃO, por
intermédio do Ministério do Meio Ambiente, com endereço na Esplanada dos
Ministérios, bloco “B”, CEP 70.068-901, em Brasília/DF, por meio do Serviço
Florestal Brasileiro (SFB), neste ato representado por seu Diretor-geral Substituto,
Marcus Vinicius da Silva Alves, brasileiro, casado, residente e domiciliado em
Brasília/DF, portador da Carteira de Identidade nº 636.150 SSP/DF, inscrito no CPF/MF
sob o nº 308.107.281-68, nomeado pela Portaria nº 359, de 17 de setembro de 2010,
publicada no Diário Oficial da União de 20 de setembro de 2010, nos termos dos arts.
49, $1ºe 53, V, ambos da Lei nº11.284/2006, conforme Contrato de Gestão, assinado
em 08 de março de 2010, com extrato publicado no DOU de 11 de março de 2010, cujo
termo aditivo foi publicado no DOU de 03 de dezembro de 2013, ou o que venha a
substituí-lo, doravante denominada concedente, e a empresa Samise Indústria, Comércio
e Exportação Ltda., inscrita no CNPJ sob o nº 05.334.363/0001-87, com endereço na
Estrada da Maracacuera, s/nº, KM 05, Distrito de Icoaraci, Município de Belém/PA,
CEP 66.815-140, doravante designada concessionário, neste ato representada pelo Sr.
Alcides Reinaldo Gava Junior, brasileiro, casado, portador da Cédula de Identidade nº
55.085 SSP/TO e CPF nº 364.680.533-15, tendo em vista o que consta no Processo nº
02080.000291/2010-07 e em observância às disposições contidas na Lei nº
11.284/2006, Decreto nº 6.063/2007 e na Resolução SFB nº 02, de 15 de setembro de
2011 ou a que venha a substituí-la, aplicando-se subsidiariamente a Lei nº 8.666/1993,
mediante as cláusulas e condições a seguir estabelecidas.

Cláusula 1º — DO OBJETO.

O contrato tem por objeto exclusivo a concessão florestal, consistente na outorga
onerosa do direito de praticar manejo florestal sustentável para a exploração de produtos
florestais madeireiros e não madeireiros a seguir indicados, na Unidade de Manejo
Florestal (UMF) IB, localizada na Floresta Nacional (Flona) Saracá-Taquera, conforme
perímetro descrito no Anexo 1 deste contrato (Anexo 1 do Edital de Licitação),
devidamente obtido mediante licitação, de acordo com os termos definidos nas normas
relativas à concessão florestal, no Edital de Licitação para Concessão Florestal nº
02/2012, neste contrato e em Plano de Manejo Florestal Sustentável (PMFS) a ser
devidamente aprovado pelo órgão competente.

Subcláusula 1.1 — Produtos Autorizados.

São passíveis de exploração os seguintes produtos florestais: madeira em tora, material
lenhoso residual de exploração florestal e produtos não madeireiros, conforme
definições contidas no Anexo 2 deste contrato (Anexo 8 do Edital de Licitação).
Subcláusula 1.2 — Exclusões.

Os direitos outorgados ao concessionário, nos termos do $1º do art. 16, da Lei nº

Página 1 de 36.

sb
11.284/2006, excluem expressamente:
LA titularidade imobiliária ou preferência em sua aquisição.

IL O acesso ao patrimônio genético para fins de pesquisa e desenvolvimento,
bioprospecção ou constituição de coleções.

HI. O uso dos recursos hídricos acima do especificado como insignificante, nos
termos da Lei nº 9.433/1997.

IV. A exploração dos recursos minerais.
V. A exploração de recursos pesqueiros ou da fauna silvestre.

VI. A comercialização de créditos decorrentes da emissão evitada de carbono em
florestas naturais.

Subeláusula 1.3 — Contratos com terceiros.

O concessionário poderá contratar terceiros para o desenvolvimento de atividades
inerentes ou subsidiárias ao manejo florestal sustentável dos produtos florestais
concedidos, por sua conta e risco, sem prejuízo de suas responsabilidades, vedada a
subconcessão.

Cláusula 2º - DA UNIDADE DE MANEJO FLORESTAL (UMF).

Este contrato outorga o direito da prática do manejo florestal de uso múltiplo na
Unidade de Manejo Florestal IB, do Edital de Licitação para Concessão Florestal SFB
nº 02/2012, localizada no lote Sul da Flona Saracá-Taquera, conforme polígono, área e
memorial descritivo apresentados no Anexo 1 deste contrato (Anexo | do Edital de
Licitação).

Cláusula 3º- DA DEMARCAÇÃO DA UMF.

A responsabilidade pela demarcação física da UMF é do concessionário, conforme
orientações técnicas apresentadas no Anexo 3 deste contrato (Anexo 11 do Edital de
Licitação) e no Manual de Normas Técnicas para Demarcação de Florestas Públicas
adotado pelo SFB e disponibilizado no sítio do SFB na Rede Mundial de
Computadores.

Subcláusula 3.1 — Implantação de marcos e prazos para a demarcação.
Compete ao concessionário a demarcação da UMF, sendo necessária a realização de
transporte de coordenadas, implantação dos marcos de vértice, testemunha, azimutes e

das linhas de poligonação, em conformidade com a localização e o quantitativo
definidos pelo SFB no Anexo 3 deste contrato (Anexo 11 do Edital de Licitação).

Página 2 de 36
IL O concessionário tem o prazo máximo de 5 (cinco) anos, a partir da
homologação do PMFS, para a implantação de todos os marcos (transporte de
coordenadas, vértice, testemunha, azimutes e poligonação), conforme
localização e quantitativo definidos pelo SFB no Anexo 3 deste contrato
(Anexo 11 do Edital de Licitação).

II. Nos casos em que os limites da Unidade de Produção Anual (UPA)
coincidirem com os limites da UMF objeto da concessão, a demarcação das
linhas coincidentes entre a UPA e a UMF em questão ocorrerá antes do início
da atividade de exploração.

III. Compete ao concessionário manter picadas de 2 (dois) metros de largura
estabelecidas ao longo das linhas de poligonação e realizar manutenção
periódica que garanta essa largura durante todo o período de execução do
contrato de concessão florestal.

Subcláusula 3.2 — Piqueteamento.

Compete ao concessionário piquetear as áreas especiais com restrição ao manejo
florestal localizadas dentro da UMF objeto do presente contrato, conforme diretriz
prevista no Manual de Orientações para Demarcação de UMFSs, editado pelo SFB.

I Deverão ser piqueteados a Reserva Absoluta, sítios arqueológicos e áreas de
relevante interesse ecológico identificadas durante a execução do PMFS.

Subcláusula 3.3 — Da aprovação da demarcação.

O concessionário comunicará ao SFB o cumprimento das atividades de demarcação até
30 (trinta) dias após sua execução para aprovação por este SFB, sem prejuízo da
continuidade de suas atividades.

IL O modelo de Termo de Referência para a contratação do serviço de
demarcação será disponibilizado pelo SFB.

Il Cada etapa de demarcação, seja a demarcação parcial de UPAs seja a
demarcação integral da UMF, deverá ser aprovada pelo SFB.

HI. O concessionário deve remeter para o SFB toda documentação relativa à
demarcação da UMF;

TV. Caso a demarcação não receba a aprovação do SFB, o concessionário
procederá às medidas indicadas no prazo determinado.

V. O não atendimento das medidas corretivas indicadas, a ausência de
demarcação em UPAs que sobrepõem aos limites da UMF e o não
cumprimento do prazo de demarcação acarretarão processos administrativos
para suspensão das atividades produtivas.

BZ»

Página 3 de 3

À
Cláusula 4'- DA PROTEÇÃO DA UMF.

a

H.

HI.

O concessionário é responsável pela proteção da integridade da UMF e pode
ser responsabilizado por ações ou omissões próprias ou de terceiros que
atentem contra essa integridade.

O concessionário apresentará antes do início das operações um plano de
proteção da UMF com as estratégias, medidas e investimentos a serem
realizados.

As condições de acesso de pessoas e veículos ao interior da UMF serão
propostas pelo concessionário, no primeiro ano de execução deste contrato, e
submetidas à aprovação do SFB, de acordo com o Plano de Manejo da
Unidade de Conservação (PMUC).

. Compete ao concessionário a construção de postos de controle dotados de

estrutura de comunicação e portão de segurança nos locais de tráfego da
produção oriunda da concessão, conforme padrão a ser estabelecido pelo
SFB.

O concessionário deverá notificar o SFB e o Instituto Chico Mendes de
Conservação da Biodiversidade (ICMBio) sempre que constatar atividades
irregulares na UMF e seu entorno.

Cláusula 5º - DO REGIME DE PRODUÇÃO.

O regime de produção anual observará o que dispõe a Resolução SFB nº 02/2011, de 15
de setembro de 2011, conforme indicado nas subcláusulas a seguir, ou norma que vier
substituí-la.

Subcláusula 5.1 — Do Período de Produção Anual.

O período de produção anual deste contrato se inicia no dia 15 de maio e finda no dia 15
de dezembro de cada ano.

É

O período de produção anual é o intervalo de tempo em que não há restrições
à execução das operações florestais, nos termos das leis e demais atos
normativos expedidos pelo SFB.

O período de produção anual poderá ser redefinido mediante estudo
específico apresentado por qualquer uma das partes e aprovado pelo SFB.

Subcláusula 5.2 — Do período de embargo.

O período de embargo deste contrato compreende o intervalo entre o dia 16 de
dezembro de um ano até o dia 14 de maio do ano imediatamente subsequente.

Página 4 de 36
I No período de embargo serão suspensas todas as operações de exploração
florestal, assim definidas: abertura de estradas e pátios, corte, arraste e
transporte de toras.

IH. Durante o período de embargo, poderá ser concedida autorização especial de
transporte de toras mediante o atendimento das seguintes condicionantes,
entre outras:

a) armazenamento da madeira em pátio de concentração próximo à saída
da UMF à margem de uma estrada principal;

b) adoção de medidas preventivas como a suspensão do transporte durante
a chuva;

c) adoção de medidas mitigatórias como a recuperação das estradas e
pontes danificadas dentro e fora da UMF;

d) uso de equipamentos adequados que abreviem o período necessário
para o transporte.

Cláusula 6º - DO REGIME ECONÔMICO-FINANCEIRO DA CONCESSÃO
FLORESTAL.

O regime econômico-financeiro do contrato observará o que dispõe a Resolução SFB nº
02/2011, conforme indicado nos itens a seguir, ou norma que vier substituí-la.

O regime econômico-financeiro da concessão florestal compreende as seguintes
obrigações contratuais:

I |O pagamento de preço calculado sobre os custos de realização do edital de
licitação da concessão florestal da UMF, conforme o art. 37 e seus parágrafos
do Decreto nº 6.063/2007.

H. O pagamento de preço, não inferior ao mínimo definido no edital de licitação,
calculado em função da quantidade de produto auferido do objeto da
concessão.

HI. O pagamento de valor mínimo anual, independentemente da produção ou dos
valores auferidos pelo concessionário com a exploração do objeto da
concessão, conforme estabelecido na Lei nº 11.284/2006, no Decreto nº
6.063/2007 e no edital de licitação.

IV. A indisponibilidade pelo concessionário, salvo disposição contratual, dos
bens considerados reversíveis.

V. A responsabilidade do concessionário de realizar outros investimentos
previstos no edital e neste contrato.

£o

Página 5 de 3

Ly
Subcláusula 6.1 — Parâmetros e obrigações do Regime Econômico-Financeiro do

Contrato.

Os parâmetros do regime econômico-financeiro deste contrato são:

VI.

Preço cotado pelo produto madeira em tora — R$ 77,00/m* (setenta e sete reais
por metro cúbico).

Ágio do contrato (em %) — 44,55%.

. Valor de referência do contrato (VRC) — R$ 2.329.521,81 (dois milhões,

trezentos e vinte e nove mil, quinhentos e vinte e um reais e oitenta e um
centavos).

. Valor mínimo anual no 1º ano da homologação do PMFS (5% do VRC) — R$

116.476,09 (cento e dezesseis mil, quatrocentos e setenta e seis reais e nove
centavos), a ser exigido conforme disposição da Resolução SFB nº 02, de 15
de setembro de 2011, publicada no Diário Oficial da União de 16 de setembro
de 2011.

Valor mínimo anual no 2º ano da homologação do PMFS (15% do VRC) —
R$ 349.428,27 (trezentos e quarenta e nove mil, quatrocentos e vinte e oito
reais e vinte e sete centavos), a ser exigido conforme disposição da Resolução
SFB nº 02, de 15 de setembro de 2011, publicada no Diário Oficial da União
de 16 de setembro de 2011.

Valor mínimo anual a partir do 3º ano da homologação do PMES (30% do
VRC) — R$ 698.856,54 (seiscentos e noventa e oito mil, oitocentos e
cinquenta e seis reais e cinquenta e quatro centavos), a ser exigido conforme
disposição da Resolução SFB nº 02, de 15 de setembro de 2011, publicada no
Diário Oficial da União de 16 de setembro de 2011.

VII. Valor total da garantia (40 % do VRC) — R$ 931.808,72 (novecentos e trinta e

um mil, oitocentos e oito reais e setenta e dois centavos), a ser composto da
seguinte forma:

a) fase 1 — contratação: prestação de R$ 279.542,62 (duzentos e setenta e
nove mil, quinhentos e quarenta e dois reais e sessenta e dois centavos),
equivalente a 30% da garantia antes da assinatura do contrato;

b) fase 2 — planejamento: prestação de R$ 279.542,62 (duzentos e setenta e
nove mil, quinhentos e quarenta e dois reais e sessenta e dois centavos),
equivalente a 30% do valor da garantia em até 10 (dez) dias após a
homologação do Plano de Manejo Florestal Sustentável da UMF,;

c) fase 3 — operacionalização: prestação de R$ 372.723,48 (trezentos e
setenta e dois mil, setecentos e vinte e três reais e quarenta e oito
centavos), equivalente a 40% do valor da garantia em até 10 (dez) dias
após a aprovação do segundo Plano Operativo Anual da UMF.

Página 6 de 36
VIII. Preço do material lenhoso residual da exploração — R$8,00/tonelada (oito

IX.

reais por tonelada).

Preço pela exploração de produtos florestais não madeireiros — conforme
preço e unidades de medida da pauta da Secretaria de Receita do Estado do
Pará.

Subcláusula 62 — Reajuste anual dos parâmetros e obrigações do Regime
Econômico-Financeiro do Contrato.

Todos os valores dos parâmetros do regime econômico-financeiro deste contrato serão
corrigidos anualmente, pelo Indice Nacional de Preços ao Consumidor Amplo
(IPCA/IBGE ou por índice específico que venha a ser desenvolvido pelo SFB.

1

H.

HI.

VI.

No caso de adoção de índice específico, este não poderá exceder em 1,5% o
IPCA.

A formalização do reajuste ocorrerá por meio de apostilamento anual, que
corrigirá monetariamente o preço contratado, o valor de referência do
contrato e os valores dos indicadores técnicos associados a investimentos
financeiros anuais.

As demais obrigações contratuais calculadas em função do valor de referência
do contrato serão reajustadas automaticamente.

- A publicação do reajuste citado no caput desta subcláusula ocorrerá

anualmente até dia 15 de abril e terá efeito a partir do dia 15 de maio.

O primeiro reajuste ocorrerá com base na soma dos valores do IPCA do
período entre a assinatura do contrato e o próximo dia 15 de abril.

A aplicação do IPCA/IBGE poderá não ocorrer, quando estiver em flagrante
desacordo com a variação dos preços da madeira no mercado nacional, e
deverá obedecer ao procedimento descrito a seguir:

a) o concessionário deverá enviar ao SFB estudo que fundamente a não
aplicação do IPCA/IBGE em determinado ano; e

b) o Conselho Diretor do SFB decidirá quanto ao deferimento da
solicitação, subsidiado por análise técnica da área responsável.

VII. O Conselho Diretor poderá decidir de ofício sobre a não aplicação do

IPCA/IBGE.

VIII. Os valores a que se referem às alíneas “b” e “c” do inciso VII da Cláusula

6.1 serão corrigidos, pelo mesmo índice de correção do preço contratado.

Página 7 de 36

Jy

5»)
Subcláusula 6.3 — Pagamento dos custos do edital.

As empresas de pequeno porte, microempresas e associações de comunidades locais
estão dispensadas do ressarcimento dos custos, conforme item 15.3.3 do Edital de
Licitação para Concessão Florestal nº 02/2012.

Cláusula 7º- DA FORMA DE PAGAMENTO.

Os pagamentos serão realizados de acordo com as regras estabelecidas na Resolução
SFB nº 02, de 15 de setembro de 2011 ou as normas que vierem substituí-la.

IL

HI.

O SFB atualizará, por meio de seu sítio na rede mundial de computadores, o
estado financeiro do contrato, informando volume produzido, volume
transportado e valor acumulado.

O SFB informará trimestralmente, por meio de seu sítio na rede mundial de
computadores, os valores a serem recolhidos pelo concessionário e emitirá e
enviará as GRUSs para os pagamentos.

O SFB procederá, trimestralmente, ao cálculo do valor das parcelas
trimestrais, considerando:

a) osrelatórios mensais declaratórios enviados pelos concessionários;

b) o constante do sistema de cadeia de custódia das concessões florestais,
conforme a Resolução nº 6, de 7 de outubro de 2010, do SFB;

c) os formulários dos postos de controle do SFB estabelecidos nos portões
de entrada e saída das UMFs; e

d) outras informações pertinentes.

. As parcelas trimestrais contabilizarão o valor dos preços a serem pagos pelos

produtos madeira em tora, material lenhoso residual da exploração e produtos
florestais não madeireiros.

As parcelas trimestrais serão numeradas de acordo com os trimestres de cada
ano civil, com datas e métodos de contabilização assim definidos:

a) parcela nº | — referente ao período de 1º de janeiro a 31 de março,
equivale ao pagamento do volume transportado no trimestre acrescido
do volume explorado no ano anterior e não transportado até o dia 31 de
março;

b) parcela nº 2 — referente ao período de 1º de abril a 30 de junho, equivale
ao pagamento do volume transportado no trimestre;

c) parcela nº 3 — referente ao período de 1º de julho a 30 de setembro,
equivale ao pagamento do volume transportado no trimestre; e

Página 8 de 36
d) parcela nº 4 — referente ao período de 1º de outubro a 31 de dezembro,
equivale ao pagamento do volume transportado no trimestre.

VI. As parcelas trimestrais terão os seguintes dias de vencimento:
a) parcela nº 1 — 30 de abril;
b) parcela nº2 -31 de julho;
c) parcela nº3 - 31 de outubro; e
d) parcela nº 431 de janeiro do ano seguinte.

VII. Se o vencimento ocorrer em final de semana ou feriado, a data será
postergada para o primeiro dia útil subsequente.

VIII. O concessionário enviará as informações sobre a produção mensal até o dia
10 do mês subsequente.

IX. O preenchimento e a geração da Guia de Recolhimento da União (GRU)
para o pagamento de todas as obrigações contratuais seguirão as regras
estabelecidas na Resolução SFB nº 02, de 15 de setembro de 2011 ou as
normas que vierem substituí-la.

Subcláusula 7.1 — Pagamento relativo à madeira em tora efetivamente explorada.

Os pagamentos pelo produto madeira em tora serão efetuados por unidade (m?) de
madeira em tora produzida, em conformidade com a Resolução SFB nº 02, de 15 de
setembro de 2011.

I Será contabilizado para fins de cobrança o volume de madeira gerado a partir
de qualquer árvore cortada pelo concessionário, independente de seu
aproveitamento comercial ou transporte para fora dos limites da UMF.

Il. Árvores utilizadas para a construção de infraestrutura de pontes e bueiros não
serão cobradas, desde que devidamente autorizadas pelo SFB.

III. O valor a ser pago por unidade produzida está estabelecido por meio do Preço
Contratado (PC), expresso neste contrato.

IV. O atraso no pagamento das parcelas trimestrais implicará a aplicação de
sanções, multas e outras penalidades previstas na cláusula 8º deste contrato.

V. A medição do volume de madeira em tora será por meio do método

geométrico, conforme fórmula estabelecida na Resolução Conama nº 411, de
6 de maio de 2009, anexo 1, item 3.2, expressa a seguir:

+

Página 9 de 36

V
V=[(db.q/9+(dÉ./4)]/2.L

em que:

V = volume da seção da tora em m”;

db = diâmetro médio da base da seção da tora em metros;
dt = diâmetro médio do topo da seção da tora em metros,
4=3,141592;

L = cumprimento da seção da tora em metros.

VI. O detalhamento do método de medição será estabelecido por diretriz técnica
específica do SFB.

VII. Desconformidades na medição de toras por parte do concessionário são
consideradas faltas graves.

VIII. Não serão contabilizadas para fins de medição volumétrica as cascas das
árvores exploradas.

IX. A comprovação por parte do SFB de desconformidades na medição de
madeiras em tora acarretará as sanções administrativas previstas neste
contrato, sem prejuizo das sanções penais.

Subcláusula 7.2 — Pagamento relativo ao material lenhoso residual de exploração.

Pelo aproveitamento do material lenhoso residual de exploração, o concessionário
pagará ao poder concedente o valor único de R$ 8,00 (oito reais) por tonelada, a ser
pago em parcelas trimestrais, seguindo o calendário apresentado no inciso VI da
Cláusula 7º.

Parágrafo único — Os procedimentos, obrigações e prazos para a prestação de
informações e pagamentos relativos ao produto material lenhoso residual seguem
aqueles apresentados na Cláusula 72.

Subcláusula 7.3 — Pagamento relativo aos produtos não madeireiros efetivamente
explorados.

A cobrança pela exploração de produtos não madeireiros utilizará como base de cálculo
os valores de pauta da Receita Estadual do Pará.

I Os procedimentos, obrigações e prazos para a prestação de informações e
pagamentos relativos aos produtos florestais não madeireiros seguem aqueles
apresentados na Cláusula 7º.

IH. A inclusão de produto florestal não madeireiro que não conste da pauta da

Receita Estadual do Pará será precedida de estudo de mercado realizado pelo
concessionário e aprovado pelo SFB.

Página 10 de 36
TT. O manejo de produtos florestais não madeireiros está condicionado às regras
e exclusões estabelecidas no Anexo 2 deste contrato (Anexo 8 do Edital de
Licitação).

IV. A exploração dos produtos florestais não madeireiros está condicionada às
normas estabelecidas pelo órgão licenciador e pelo Plano de Manejo da Flona
Saracá-Taquera.

V. Poderão ser estabelecidas parcerias comerciais e produtivas entre o
concessionário e comunidades locais para coleta, extração e beneficiamento
de produtos florestais não madeireiros, sob responsabilidade do
concessionário.

Subcláusula 7.4 — Pagamento do Valor Mínimo Anual (VMA).

O valor mínimo anual (VMA) equivale ao preço mínimo a ser cobrado anualmente do
concessionário, independente da produção e dos valores por ele auferidos pela
exploração do objeto da concessão, nos termos do $3º do art. 36 da Lei nº 11.284/2006.

IL O VMA deste contrato é estabelecido em função de um percentual do Valor
de Referência do Contrato, conforme especificado na subcláusula 6.1 e assim
definido:

a) 5% do valor de referência do contrato, cobrado de forma proporcional
ao período entre a homologação do PMFS e o dia 31 de dezembro
subsequente;

b) 15% do valor de referência do contrato no segundo ano de exigência de
seu pagamento;

c) 30% do valor de referência do contrato a partir do terceiro ano de
vigência da exigência de seu pagamento.

IL. O início da exigência de pagamento do valor mínimo anual ocorrerá após a
homologação do Plano de Manejo Florestal Sustentável (PMFS), salvo
quando o atraso na aprovação for de responsabilidade do concessionário.

a) no caso de não cumprimento do prazo para a apresentação do PMFS
estabelecido na Cláusula 15, o valor mínimo anual será cobrado no 13º
mês após a assinatura deste contrato, de acordo com o percentual
estabelecido na Cláusula 7.4, inciso 1, alínea “a”, deste contrato;

b) ainda que cumprido o prazo máximo estabelecido no art. 41 do Decreto
nº 6.063/2007, o concessionário será obrigado a pagar o valor mínimo
anual a partir do 36º (trigésimo sexto) mês após a assinatura do
contrato, se for constatado que o atraso na aprovação do PMFS foi de
sua responsabilidade.

fo)

É. Página 11 de 36
TIL. Anualmente, o SFB verificará o cumprimento do valor mínimo anual, por
meio da comparação entre os valores da produção auferida pelo produto
madeira em tora e o valor mínimo anual estabelecido em contrato, com as
seguintes consequências:

a) caso o valor referente ao volume produzido seja igual ou maior do que
o valor mínimo anual, a obrigação restará cumprida; e

b) caso o valor referente ao volume produzido seja menor do que o valor
mínimo anual, será realizada a cobrança complementar da diferença
encontrada, por meio de GRU específica.

IV. A verificação e a compensação do VMA são realizadas com base na produção
efetuada no período de produção anual, que neste contrato se dá do dia de 15
de maio ao dia 15 de dezembro.

V. A verificação do cumprimento do valor mínimo anual, com exceção do ano
de aprovação do PMFS, ocorrerá até o dia 20 de abril do ano seguinte ao
término do período de produção anual.

VI. O pagamento de cobrança complementar de VMA gera um crédito do mesmo
valor, que somente poderá ser utilizado para abater valores referentes a toras
produzidas no período produtivo anual a que se refere o pagamento e
armazenadas no pátio de estocagem, antes do início do período de embargo.

VIL O concessionário poderá deixar de fazer o pagamento do valor mínimo anual
nas hipóteses de caso fortuito e força maior que inviabilizem a exploração
florestal, mediante a comprovação dos fatos e a autorização expressa do SFB.

Cláusula 8º - DA SANÇÃO POR ATRASO NO PAGAMENTO.

O atraso no pagamento das parcelas trimestrais e do valor mínimo anual, ou sua
complementação, implicará a aplicação de sanções, multas e outras penalidades
previstas neste contrato, conforme descrito a seguir:

a) o valor da multa será de 2% (dois por cento) sobre o valor integral da
parcela inadimplida;

b) os juros e as correções relativos às parcelas inadimplidas serão
calculados por meio da aplicação da taxa Sistema Especial de
Liquidação e de Custódia (Selic) sobre o valor inadimplido, conforme
os arts. 13 e 37 da Lei nº 10.522/2002 e o art. 2º da Lei nº 6.830/1980.

I Considera-se valor inadimplido, para fins deste contrato, a diferença entre o
valor devido e o pago.

IH. O concessionário poderá quitar ou abater uma determinada parcela, mesmo

havendo débitos abertos em parcelas anteriores, desde que indique na Guia de
Recolhimento da União (GRU) a que parcela o pagamento se refere.

Página 12 de 36
III. Caso a competência da GRU não seja preenchida, considerar-se-á referente às
dívidas vencidas da ordem da mais antiga para a mais recente.

IV. Parcelas inadimplidas serão corrigidas de forma independente, e sua
atualização será divulgada junto com as informações sobre a execução
financeira dos contratos.

Cláusula 9:- DA BONIFICAÇÃO.

Bonificação é um desconto percentual que incide apenas sobre o preço estabelecido em
contrato para o produto madeira em tora.

Subcláusula 9.1 — Dos indicadores de bonificação.

São indicadores de bonificação deste contrato, com seus respectivos percentuais
máximos de desconto, os apresentados na tabela 1.

Tabela 1 - Indicadores de bonificação e percentuais máximos de desconto.

Indicadores Percentual de

bonificação (em %)
3 — Geração de empregos pela concessão florestal. 4
A4 — Aproveitamento de resíduos florestais. g
AS — Grau de processamento local do produto 5
B1 - Implementação de programas de conservação da fauna na 3
unidade de manejo florestal.

B2 — Apoio e participação em projetos de pesquisa. 3
B3 — Implantação e manutenção de sistema de certificação socioambiental 4
das operações florestais.

B4 — Implantação e manutenção de sistema de gestão da qualidade, &
responsabilidade social e saúde e segurança no trabalho.

B5 - Participação da comunidade local na exploração de produtos e E
serviços, objetos da concessão, na unidade de manejo.

B6 — Implantação e manutenção de Sistema de Gestão da Qualidade e 4
Ambiental na indústria.

Limite de bonificação do edital 36%

Subcláusula 9.2 — Da obtenção da bonificação.
O Anexo 4 deste contrato (Anexo 7 do Edital de Licitação) define os parâmetros

técnicos mínimos a serem alcançados para cada indicador para a obtenção do direito à
bonificação, que está condicionada aos seguintes requisitos mínimos:

Página 13 de 36

Ur
H.

HI.

Existência de ágio contratual, definido a partir da diferença percentual entre o
preço contratado (PC) e preço mínimo do edital (PME).

Alcance dos parâmetros mínimos de desempenho para bonificação constantes
do edital.

Cumprimento da proposta técnica, com alcance dos valores dos indicadores
classificatórios estabelecidos em contrato.

. Inexistência de aplicação de sanção administrativa e suspensão a que se refere

o $2º do art. 30 da Lei nº 11.284/2006, confirmada pelo Conselho Diretor do
SFB, no período em relação ao qual a bonificação está sendo solicitada.

Produção equivalente ao valor mínimo anual no período de produção anual.

Subcláusula 9.3 — Da aplicação da bonificação.

L

HI.

IV.

VI

O limite de bonificação anual deste contrato é de 30,82%, definido em função
do ágio contratual e da soma dos percentuais máximos apresentados na
Tabela 1.

A bonificação é de caráter voluntário e deve A bonificação é de caráter
voluntário e deve ser requerida anualmente pelo concessionário até o 10º
(décimo) dia do mês de março.

A requisição será apresentada de forma individualizada para cada indicador,
junto com a documentação comprobatória do alcance do desempenho mínimo
durante os 12 meses imediatamente anteriores.

A documentação apresentada será conferida e, caso necessário, poderão ser
realizadas diligências, avaliações de campo, entre outros meios de
verificação.

O percentual anual de bonificação de cada contrato será calculado em função
dos seguintes parâmetros:

a) o cumprimento dos requisitos mínimos estabelecidos na subcláusula 9.2
deste contrato;

b) a soma dos percentuais outorgados anualmente para cada indicador;
c) o limite de bonificação em função do ágio do contrato.

O percentual anual de bonificação será estabelecido pelo SFB e comunicado
ao concessionário.

VII A bonificação será concedida pelo Conselho Diretor do SFB, que

especificará o indicador, o desempenho, o percentual de desconto, a
periodicidade de revisão e a sua data de validade.

Página 14 de 36
VIIL A bonificação é renovável anualmente, mediante solicitação do
concessionário acompanhada de documentação comprobatória e parecer do
SFB.

IX. Uma vez cumpridos os requisitos mínimos estabelecidos na subcláusula 9.2,
o percentual anual de bonificação será aplicado sobre o preço contratado
para cada m” produzido, não podendo resultar em preço inferior ao Preço
Mínimo do Edital corrigido.

X. A aplicação será realizada por ocasião do cálculo das parcelas trimestrais de
pagamento.

XI. Trimestralmente, na ocasião da aplicação da bonificação, será verificada a
manutenção do item IV da Subcláusula 9.2 como condicionante para sua
aplicação.

Cláusula 10 - DA PRESTAÇÃO DE INFORMAÇÕES.

O concessionário assegurará amplo e irrestrito acesso do SFB às informações sobre a
produção florestal para fins de fiscalização do cumprimento deste contrato, inclusive
aquelas referentes à comercialização dos produtos florestais, garantido o sigilo
comercial.

Subcláusula 10.1 — O concessionário prestará periodicamente informações necessárias
para o controle da produção, acompanhamento técnico das operações e monitoramento
do alcance dos indicadores da proposta técnica, conforme modelos e diretrizes
fornecidas pelo SFB, gerando as seguintes obrigações:

1 Enviar até o 10º dia de cada mês relatório de produção mensal no modelo
definido pelo SFB, em meio eletrônico e impresso, com cópias anexas dos
Documentos de Origem Florestal (DOF) emitidos no período, informando a
volumetria cortada e transportada, por espécie, até o último dia útil do mês
anterior.

IH. Atualizar, no máximo a cada três dias, o sistema de controle da produção e da
cadeia de custódia.

IH. Enviar relatórios mensais relativos ao cumprimento dos indicadores da
proposta técnica, conforme orientação do SFB.

IV. Enviar o PMFS, suas alterações, os Planos Operacionais Anuais (POAs)
aprovados pelo Instituto Brasileiro de Meio Ambiente e dos Recursos
Naturais Renováveis (Ibama) e todos os documentos relacionados ao seu
licenciamento ambiental.

V. Apresentar, quando requerido, documentação que comprove a manutenção
das condições de habilitação.

= Página 15 de 36

y

VL

Manter atualizado sistema de controle financeiro e contábil de custos e
receitas associados à atividade florestal e industrial.

VII Apresentar, até o dia 15 de abril, o relatório anual de atividades, a ser

elaborado conforme orientação técnica do SFB.

VIII Caso se verifique que o concessionário apresentou informações e

documentos falsos para fins de comprovação da produção, origem da
madeira, volumetria, espécie, solicitação de bonificação e comprovação de
cumprimento de proposta técnica, será instaurado processo administrativo
para a aplicação de sanções contratuais, sem prejuízo da notificação aos
órgãos responsáveis para as providências cabíveis nas esferas
administrativa, civil e penal.

O SFB definirá sobre a adoção de sistema de rastreamento remoto de
transporte de produtos florestais de acordo com regulamento.

Cláusula 11 - DOS BENS REVERSÍVEIS.

São considerados bens reversíveis, que retornarão ao titular da floresta pública após a
extinção da concessão, sem qualquer espécie de indenização:

VI.

VII.

A demarcação da UMF.

A infraestrutura viária e sua sinalização.

. O conjunto de parcelas permanentes e unidades amostrais de pesquisa e toda

base de dados gerados em pesquisas nelas realizadas.

. As cercas, Os aceiros e as porteiras.

As construções e instalações permanentes.
As pontes e passagens de nível.
A infraestrutura de geração e transmissão de eletricidade e de comunicação

instalada durante a execução do contrato, incluindo postes, linhas de
transmissão e antenas.

Subcláusula 11.1 — Não são considerados bens reversíveis as máquinas e os
equipamentos utilizados no desempenho das atividades econômicas do concessionário,
bem como os equipamentos móveis de comunicação e geradores portáteis de energia.

Subeláusula 11.2 — Não será indenizada benfeitoria decorrente de obrigação contratual
ou que gere direito à bonificação ao concessionário.

Página 16 de 36
Cláusula 12 - DO CUMPRIMENTO DA PROPOSTA TÉCNICA.

São indicadores técnicos classificatórios e parâmetros de desempenho a serem
alcançados por este contrato os apresentados na Tabela 2.

Tabela 2 — Parâmetros de desempenho mínimo da proposta técnica.

Desempenho
Indicadores Parâmetro 7
1º Avaliação 2º Avaliação 3º Avaliação A partir da 4º
Avaliação
Al — Redução de danos à % de áreas abertas em
floresta remanescente durante relação à área total da E 9 7 7

a exploração florestal. UPA

A2 — Investimento em
infraestrutura e serviços para R$/hectares da UMF 2,5 Valor atualizado por apostilamento
comunidade local.

A3 — Geração de empregos

ú 2
pela concessão florestal, Número de empregos 65 83 92 92
Geração de Energia . . .
Térmica Sim (x) Não () sm sm sim sim
A4 — Aproveitamento de
resíduos florestais.
Geração de Energia sim aim im sm
Elétrica Sim (x) Não ()
AS — Grau de
processamento local do Fator de agregação de 4 5,6 Ta 8
valor (FAV)
produto.

Subcláusula 12.1 - Do cumprimento dos indicadores.

Os parâmetros mínimos de desempenho da proposta técnica constituem obrigações
contratuais a serem verificadas pelo SFB, conforme periodicidade definida no Anexo 4
deste contrato (Anexo 7 do Edital de Licitação).

I. Compete ao concessionário coletar e organizar de forma contínua a
informação para a verificação do cumprimento dos parâmetros mínimos,
conforme orientação do SFB.

IL. Os valores dos indicadores da proposta técnica poderão ser objeto de revisão
deste contrato, em caso de redução da área outorgada e desde que
comprovado que fatos supervenientes reduziram a capacidade do
concessionário em alcançá-los.

. Página 17 de 36

& |
Cláusula

13- DAS OBRIGAÇÕES DO CONCESSIONÁRIO.

São obrigações do concessionário:

É

NI.

IV.

VI.

VII

Cumprir e fazer cumprir os termos do edital de licitação e as cláusulas deste
contrato.

Manter as condições de habilitação e qualificação exigidas na licitação.

Cumprir e fazer cumprir a legislação aplicável ao manejo florestal
sustentável, assim como as diretrizes técnicas e protocolos de manejo florestal
estabelecidos pelo SFB.

Executar e monitorar a execução do PMFS, conforme previsto no documento
aprovado pelo órgão licenciador, nas normas técnicas aplicáveis e nas
especificações deste contrato.

Aplicar técnicas de planejamento florestal, de estradas e pátios, de seleção de
corte, abate e arraste que minimizem os impactos ambientais da atividade de
manejo florestal, em conformidade com a legislação vigente e as normas e
diretrizes técnicas do SFB.

Assegurar a integridade da UMF contra invasões e ilícitos.

Cumprir as normas do Plano de Manejo da Floresta Nacional Saracá-
Taquera, assim como as diretrizes estabelecidas pelo seu órgão gestor.

VIII. Cumprir as resoluções e normas de execução editadas pelo SFB relativas à

IX.

XI.

XI.

execução do contrato de concessão florestal.

Recolher ao SFB os valores devidos nos termos e prazos previstos neste
contrato.

Apresentar as certidões, atos de registro, autorizações, provas de inscrição
em cadastros de contribuintes, provas de regularidade fiscal, provas de
situação regular no cumprimento dos encargos sociais instituídos por lei,
inscrições em entidades ou associações profissionais e quaisquer outros
documentos ou atestados semelhantes, inclusive certidões de litígios
relativos a possíveis débitos registrados, em originais ou cópias
autenticadas, quando solicitado pelo SFB.

Recrutar e contratar, diretamente ou por qualquer outra forma, por sua conta
e risco, mão de obra necessária para a execução deste contrato, observando
o que dispõe a legislação trabalhista e previdenciária brasileira,
responsabilizando-se exclusiva e integralmente pelo recolhimento e
pagamento de contribuições sociais, trabalhistas, previdenciárias e demais
encargos e adicionais pertinentes, devidos a qualquer título, na forma da lei.

Assegurar aos seus empregados, quando em serviço na UMF e na unidade
industrial, diretamente ou por meio de terceiros, alimentação e alojamentos,

Página 18 de 36
XII.

XIV.

XV.

XVII.

em quantidade, qualidade e condições de higiene adequadas, assim como
segurança e assistência de saúde, compatíveis com a legislação aplicável.

Executar diretamente, contratar ou, de outra maneira, obter, por sua conta e
risco, todos os serviços necessários ao cumprimento deste contrato,
respeitadas sempre as disposições da legislação brasileira em vigor e os
termos deste contrato.

Impor a todos os seus contratados e fornecedores de bens e serviços as
disposições deste contrato e da legislação brasileira aplicável, em especial
aquelas referentes a pessoal, proteção ao consumidor e ao meio ambiente,
verificando seu cumprimento.

Evitar ações ou omissões passíveis de gerar danos ao ecossistema ou a
qualquer de seus elementos, adotando todas as medidas necessárias para a
conservação dos recursos naturais, em estrito cumprimento ao PMES.

. Assumir responsabilidade integral e objetiva por todos os danos e prejuízos

ao meio ambiente, a terceiros e à União que resultarem, direta ou
indiretamente, de suas ações ou omissões na execução do PMFS ou por
ações em desacordo com as normas cabíveis.

Reparar danos e prejuízos, e indenizar a União por toda e qualquer ação,
recurso, demanda ou impugnação judicial, juízo arbitral, auditoria,
inspeção, investigação ou controvérsia de qualquer espécie, por quaisquer
indenizações, compensações, punições, multas ou penalidades de qualquer
natureza, relacionados ou decorrentes de eventual danos e prejuízos.

XVIII. Recuperar as áreas degradadas quando identificado o nexo de causalidade

XIX.

entre suas ações ou omissões e os danos ocorridos, independentemente de
culpa ou dolo, sem prejuízo das responsabilidades contratuais,
administrativas, civis ou penais.

Respeitar o período de embargo previsto na Subcláusula 5.2 deste contrato.

Fornecer aos seus funcionários transporte regular entre a UMF explorada e
os núcleos habitacionais próximos à UMF em regime de concessão;

Manter, na UMF, preposto aprovado pela Administração, durante a
execução do objeto deste contrato, para representá-lo sempre que for
necessário.

Manter os funcionários em atividade na concessão florestal devidamente
uniformizados e identificados.

XXIII. Informar imediatamente à autoridade competente ações ou omissões

próprias ou de terceiros ou fatos que acarretem danos ao ecossistema, a
qualquer de seus elementos ou às comunidades locais.

XXIV. Manter sistema de vigilância e controle que garanta a integridade da UMF.

Página 19 de 36

O |
XXV. Executar as atividades necessárias à manutenção da infraestrutura, zelar
pela integridade dos bens e benfeitorias vinculados à UMF e realizar as
benfeitorias necessárias na UMF.

XXVI. Manter atualizados o inventário c o registro dos bens vinculados à
concessão.

XXVII. Permitir amplo e irrestrito acesso dos encarregados da fiscalização,
monitoramento, auditoria e representantes do órgão gestor da Unidade de
Conservação, a qualquer momento, às obras, aos equipamentos, às
operações florestais e às instalações da UMF, bem como à documentação
necessária para o exercício da fiscalização.

XXVIII Implantar sistema de parcelas permanentes, conforme intensidade
estabelecida no edital de licitação e diretriz técnica do Serviço do
Florestal Brasileiro.

XXIX. Incluir no PMFS a localização e demarcar as Árcas de Reserva Absoluta,
as quais não poderão ser objeto de qualquer tipo de exploração
econômica, nos termos do art. 32 da Lei nº 11.284/2006.

XXX. Quando da eventual substituição do responsável técnico, apresentar ao
concedente a prova de inscrição ou registro do novo responsável no
Conselho Regional de Engenharia, Arquitetura e Agronomia (Crea) e o
documento que comprove seu vínculo profissional com o concessionário.

XXXI. Construir guarita de controle de entrada e saída de veículos e pessoas da
UMF, conforme projeto arquitetônico aprovado pelo Serviço Florestal
Brasileiro e avalizado pelo órgão gestor da Unidade de Conservação.

XXXII. instalar sinalização informativa sobre a concessão florestal em áreas
suscetíveis a invasões.

XXXIII. Instalar sinalização informativa em áreas de especial interesse para a
conservação, proteção e pesquisas.

XXXIV. Definir normas de segurança para todas as atividades realizadas dentro da
UMF, a serem cumpridas por trabalhadores próprios, terceirizados ou
prestadores eventuais de serviços.

XXXV. Implantar sinalização de segurança nas estradas, conforme padrão oficial
e de acordo com o plano de manejo da Flona Saracá-Taquera.

XXXVI Bloquear o tráfego em estradas secundárias durante o período de
embargo.

XXXVII. Respeitar a legislação referente à proteção do patrimônio histórico e
arqueológico.

Página 20 de 36
XXXVIII. Prever, na elaboração do PMFS, medidas para a identificação,

proteção e salvamento de artefatos arqueológicos que por ventura
forem localizados nas unidades de manejo florestal.

XXXIX. Respeitar o direito de acesso de comunidades locais para a coleta de

XL.

Cláusula

produtos florestais não madeireiros.
Remover, por sua conta exclusiva, os equipamentos e bens que não

sejam objeto de reversão, quando da extinção deste contrato, na forma
prevista na Cláusula 11 deste contrato.

14- DAS OBRIGAÇÕES DO CONCEDENTE.

O concedente obrigar-se-á a:

IA

II.

TI.

Exercer a atividade normativa, o controle, a gestão e a fiscalização da
execução deste contrato.

Disponibilizar, sem ônus para o concessionário, sistema de controle de cadeia
de custódia da produção de madeira em tora.

Disponibilizar conferentes para o controle do trânsito de produtos na UMF;

. Realizar o controle financeiro e contábil do contrato e manter o

concessionário informado sobre sua execução.

Disponibilizar para o público as informações sobre o contrato de concessão
florestal, resguardando informações sigilosas do concessionário.

. Disponibilizar, sem ônus para o concessionário, sistemas e aplicativos

específicos para o processamento e a análise de dados de parcelas
permanentes de controle da produção.

Mediar eventuais divergências entre o concessionário, produtores
independentes e comunidades locais relacionadas à execução do contrato.

VIII. Controlar o cumprimento das obrigações técnicas e financeiras fixadas neste

XII

contrato;
Cobrar e verificar o pagamento das obrigações contratuais.

Apoiar a melhoria da qualidade técnica das operações por meio do
monitoramento e treinamentos.

Mediar conflitos entre o órgão gestor da Flona e o concessionário.
Fixar e aplicar as penalidades administrativas e contratuais impostas ao

concessionário, sem prejuízo das atribuições dos órgãos do Sistema
Nacional do Meio Ambiente (Sisnama) responsáveis pelo controle e

É ER
fiscalização ambiental.

XIII. Avaliar a necessidade de suspensão ou de extinção deste contrato, nos casos
nele previstos.

Subcláusula 14.1 — Responsabilidade pela gestão do contrato.

O SEB, nos termos do art. 55, 1, da Lei nº 11.284/2006, é o responsável pela gestão
deste contrato.

Subcláusula 14.2 — Acesso à UMF para fiscalização e monitoramento das atividades.

Os órgãos responsáveis pela fiscalização da floresta pública ou pelo monitoramento das
atividades direta ou indiretamente objeto deste contrato terão livre acesso à UMF, a
qualquer tempo, inclusive sem aviso prévio.

I Quando em exercício do direito previsto nesta subcláusula, os servidores,
funcionários ou representantes do Serviço Florestal Brasileiro estarão
devidamente identificados.

IH. A fiscalização por qualquer ente público não exime nem diminui as
responsabilidades do concessionário quanto à observação das regras previstas
neste contrato e na legislação brasileira.

Cláusula 15 — DOS PRAZOS PARA O INÍCIO DAS ATIVIDADES DO
CONCESSIONÁRIO.

Os prazos máximos para o concessionário iniciar as atividades relacionadas a este
contrato são os seguintes:

IO PMPFS será protocolizado no órgão competente até 12 (doze) meses após a
assinatura deste contrato.

I. O início das atividades de exploração de produtos acontecerá até 24 (vinte e
quatro) meses após a assinatura deste contrato.

a) quando o termo final desse prazo ocorrer durante o período de embargo
previsto na Subcláusula 5.2, o prazo para o início da atividade de
exploração será de 60 (sessenta dias) dias após o final do período de
embargo;

b) os prazos definidos nos incisos I e II acima somente serão revistos
mediante comprovação por parte do concessionário e aprovação por
parte do SFB de que o atraso ocorreu em razão de caso fortuito ou
motivo de força maior;

c) considera-se, para fins deste contrato, como início das atividades de

Página 22 de 36
exploração, a realização da derrubada e do arraste de toras de forma
continua.

Cláusula 16 - DOS CUSTOS E RISCOS RELACIONADOS À EXECUÇÃO DO
CONTRATO.

O concessionário assumirá, sempre em caráter exclusivo, todos os custos e riscos
relacionados com as obrigações assumidas neste contrato e arcará com todos os
prejuízos causados diretamente ou por intermédio de terceiros, no período de vigência
deste contrato, sem direito a qualquer pagamento, reembolso ou indenização, caso a
exploração de recursos florestais seja insuficiente para a recuperação dos investimentos
realizados e o reembolso das despesas.

Cláusula 17 - DAS GARANTIAS FINANCEIRAS E SUAS MODALIDADES.

Para garantir o fiel cumprimento das obrigações contratualmente assumidas, o
adjudicatário prestará garantia contratual em valor equivalente a 40% do Valor de
Referencia do Contrato (VRC), de acordo com os seguintes percentuais e fases:

I Fase 1 — contratação: garantia prestada, equivalente a 30% da garantia, para a
assinatura do contrato, no valor de R$ 279.542,62 (duzentos e setenta e nove
mil, quinhentos e quarenta e dois reais e sessenta e dois centavos), na forma
de seguro garantia.

IL Fase 2 — planejamento: a ser prestada em até 10 (dez) dias após a
homologação do Plano de Manejo Florestal Sustentável (PMFS) da UMF,
equivalente a 30% do valor da garantia, no valor de R$ 279.542,62 (duzentos
e setenta e nove mil, quinhentos e quarenta e dois reais e sessenta e dois
centavos), na forma a ser indicada pelo concessionário.

II. Fase 3 — operacionalização: a ser prestada em até 10 (dez) dias após a
aprovação do 2º (segundo) Plano Operativo Anual (POA), equivalente a 40%
do valor da garantia, no valor de R$ 372.723,48 (trezentos e setenta e dois
mil, setecentos e vinte e três reais e quarenta e oito centavos), na forma a ser
indicada pelo concessionário.

Subcláusula 17.1 — Da composição da garantia.
São admitidas as seguintes modalidades de garantia:
I. Caução em dinheiro.
IL. Títulos da dívida pública emitidos sob forma escritural, mediante registro em
sistema centralizado de liquidação e de custódia autorizado pelo Banco

Central do Brasil, e avaliados pelos seus valores econômicos, conforme
definido pelo Ministério da Fazenda.

u Página 23 de 36

&
II. Seguro-garantia.
IV. Fiança bancária.
V. Outras admitidas em lei.

17.1.1.A prestação da garantia em cada fase poderá ser feita por meio das diferentes
modalidades previstas em lei, por um ou mais instrumentos.

17.1.2.O concessionário poderá optar por manter os valores das diferentes fases que
compõem a garantia em única ou distintas modalidades.

17.1.3.0 concessionário pode, se preferir, compor o valor integral da garantia de uma
só vez.

17.1.4. Quando da participação de consórcio, qualquer das empresas componentes, de
acordo com o termo de constituição, poderá apresentar a garantia.

17.1.5. Não será aceita a garantia prestada por terceiros, ainda que parcial.

17.1.6. Os títulos da dívida pública serão aceitos por seu valor nominal, desde que
emitidos sob a forma escritural, mediante registro em sistema centralizado de
liquidação e de custódia autorizado pelo Banco Central do Brasil, e avaliados
pelos seus valores econômicos, conforme definido pelo Ministério da Fazenda,
considerando o disposto na Lei nº 10.179, de 6 de fevereiro de 2001.

17.1.6.1. Não serão aceitos como garantia válida os títulos da dívida pública
pendentes de condição ou termo, fora de seus prazos de validade ou
que estejam prescritos.

17.1.7.0 seguro-garantia deverá ser emitido por instituição com registro na
Superintendência de Seguros Privados — SUSEP e ressegurado de acordo com a
legislação sobre este assunto, figurando como tomador o adjudicatário.

17.1.8. Para o seguro-garantia e fiança bancária, deverá figurar como beneficiário-
segurado o Serviço Florestal Brasileiro, CNPJ nº 37.115.375/0008-83.

17.1.9. O seguro-garantia e a fiança bancária serão expressamente vinculados ao edital
de licitação e ao contrato de concessão.

17.1.10. Deverão ser apresentados os títulos representativos originais das garantias ao
Serviço Florestal Brasileiro, para certificação do cumprimento da condição de
assinatura do contrato. A custódia dos títulos é de responsabilidade do Serviço
Florestal Brasileiro.

17.1.11. A presença dos valores integrais da garantia constitui condição prévia para
manutenção plena dos direitos outorgados pelo contrato de concessão florestal.

Página 24 de 36
Subcláusula 17.2 - Da atualização dos valores da garantia.

A atualização e a recomposição dos valores da garantia seguirão os termos da
Resolução SFB nº 06, de 06 de dezembro de 2011, ou outra norma que vier a substituí-
la ou reformá-la.

17.2.1. Os valores de cada fase de composição da garantia expressos neste contrato
serão reajustados pelo IPCA/IBGE de forma proporcional ao período
transcorrido entre a assinatura do contrato e a data da exigência da prestação da
garantia.

Subcláusula 17.3 — Da substituição da garantia.

O concessionário poderá trocar de modalidade de garantia mediante a autorização do
Serviço Florestal Brasileiro (SFB).

Subcláusula 17.4 — Do levantamento da garantia.

O levantamento da garantia seguirá os termos da Resolução SFB nº 06, de 06 de
dezembro de 2011, ou outra norma que vier a substituí-la ou reformá-la.

Subcláusula 17.5 — Da execução da garantia.

A execução da garantia deverá ser realizada no caso de rescisão contratual e poderá ser
efetuada nos casos de:

I Ressarcimento de prejuízos a terceiros e ao erário ocasionados pela ação
ou omissão do concessionário no cumprimento do objeto do contrato,
incluindo danos à infraestrutura de órgãos governamentais e a bens
reversíveis da concessão.

IL. Inadimplemento das obrigações financeiras contratuais, incluindo os
custos do Edital.

III. Condenação do concedente por razão de atos da responsabilidade do
concessionário na execução do contrato.

17.5.1. Para garantia estabelecida de forma separada por fases ou por meio de diferentes
modalidades, a execução poderá incidir sobre uma ou mais fases ou
modalidades, de acordo com os valores a serem ressarcidos.

17.5.2.A execução da garantia, quando couber, será precedida de processo
administrativo, que irá qualificar e quantificar o dano e os montantes devidos,
permitindo ao concessionário direito ao contraditório e a ampla defesa.

17.5.3. A execução poderá ser total ou parcial, dependendo da modalidade de garantia
adotada, dos danos a serem reparados e dos valores devidos.

E Página 25 de 36

& q
17.5.4. Em caso de rescisão contratual a execução será integral independente das fases e
modalidades empregadas.

17.5.5. Se o valor da garantia for insuficiente para a cobertura dos eventos listados,
permanecerá o concessionário responsável pelo valor remanescente.

Cláusula 18 - DAS BENFEITORIAS.

As benfeitorias permanentes reverterão sem ônus ao titular da área ao fim do contrato de
concessão.

Subcláusula 18.1 — Indenização por benfeitorias de interesse público.

As benfeitorias permanentes realizadas pelo concessionário poderão ser descontadas dos
valores devidos ao concedente, desde que presente o interesse público e sua realização
tenha sido autorizada prévia e formalmente pelo SFB.

IL Não serão indenizadas quaisquer benfeitorias que sejam decorrentes de
obrigação contratual assumida pelo concessionário ou que gerem direito a
bonificação.

Cláusula 19 - DA RESPONSABILIDADE PELOS DANOS E RISCOS
RELACIONADOS À EXECUÇÃO DO CONTRATO.

O concessionário será o único responsável civilmente pelos seus atos, os de seus
prepostos e subcontratados, bem como pela reparação de danos excedentes aos previstos
no contrato e na execução do PMFS, independentemente da existência de culpa. Deverá,
ainda, ressarcir a União dos ônus que esta venha a ter em consequência de eventuais
demandas motivadas por atos de sua responsabilidade.

Subcláusula 19.1 — Reparação de danos e prejuízos.

O concessionário é obrigado a reparar todos os danos e prejuizos originados por sua
ação ou omissão ao meio ambiente, à União ou a terceiros e ainda a indenizar a União
por toda e qualquer ação, recurso, demanda ou impugnação judiciais, juízo arbitral,
auditoria, inspeção, investigação ou controvérsia, indenizações, compensações,
punições, multas ou penalidades de qualquer natureza relacionados ou decorrentes
desses danos e prejuízos.

Cláusula 20 - DAS SANÇÕES ADMINISTRATIVAS.
A aplicação das sanções será precedida de processo administrativo especifico por meio

do qual o concessionário poderá exercer seus direitos à ampla defesa e ao contraditório.
Antes da abertura de processo administrativo, o SFB poderá solicitar esclarecimentos.

Página 26 de 36
Subcláusula 20.1 — No caso de descumprimento, por parte do concessionário, das
obrigações estabelecidas neste contrato, aplicar-se-ão as seguintes sanções
administrativas, sem prejuízo das responsabilidades cível e criminal:

I. | Advertência formal por escrito, com o estabelecimento de novo prazo para o
cumprimento das obrigações contratuais pendentes.

IL Multa de até 10% (dez por cento) sobre o valor de referência deste contrato.

II. Suspensão temporária da execução do contrato até o cumprimento da
cláusula.

IV. Extinção do contrato.

V. Suspensão temporária de participação em licitação e impedimento de
contratar com a Administração por prazo não superior a 2 (dois) anos.

VI. Declaração de inidoneidade para licitar ou contratar com a Administração
Pública enquanto perdurarem os motivos determinantes da punição ou até que
seja promovida a reabilitação, na forma da lei.

Subcláusula 20.2 — As sanções poderão ser aplicadas de forma independente ou
cumulativa.

Subcláusula 20.3 — O não atendimento, pelo concessionário, das solicitações,
notificações e determinações da fiscalização do órgão ambiental e do monitoramento do
SFB implicarão a aplicação das penalidades previstas neste contrato e nas normas
citadas.

Subcláusula 20.4 — O valor das multas aplicadas ao concessionário e não recolhido será
descontado da garantia, nas formas previstas neste contrato e, se não for suficiente, a
diferença será cobrada na forma da legislação em vigor.

Cláusula 21 - DA SUSPENSÃO SUMÁRIA DAS ATIVIDADES.

Em caso de descumprimento dos critérios técnicos, verificação de danos ambientais,
ausência de manutenção da infraestrutura viária, condições trabalhistas inadequadas,
ausência de controle de cadeia de custódia da produção e não pagamento dos preços
florestais, o Serviço Florestal Brasileiro poderá determinar a imediata suspensão da
execução das atividades desenvolvidas em desacordo com o contrato de concessão e a
correção das irregularidades identificadas, nos termos do art. 30, $ 2º, da Lei
11.284/2006.

IL A suspensão de que trata esta cláusula não isenta o concessionário do

cumprimento das demais obrigações contratuais.

. Página 27 de 36

Ea
Cláusula 22 — DAS CONDIÇÕES DE EXTINÇÃO DO CONTRATO DE
CONCESSÃO.

Extingue-se a concessão florestal por qualquer das seguintes causas:

I.

H.

HI.

IV.

VI.

Esgotamento do prazo contratual.
Rescisão.
Anulação.

Falência ou extinção do concessionário e falecimento ou incapacidade do
titular, no caso de empresa individual.

Desistência e devolução, por opção do concessionário, do objeto da
concessão.

Transferência do controle societário do concessionário sem prévia anuência
do poder concedente

Subcláusula 22.1 - Consequências da extinção do contrato.

Extinta a concessão, retornam ao titular da floresta pública todos os bens reversíveis,
direitos e privilégios transferidos ao concessionário.

HI.

A extinção da concessão florestal autoriza, independentemente de notificação
prévia, a ocupação das instalações e a utilização, pelo titular da floresta
pública, de todos os bens reversíveis.

A extinção da concessão pelas causas previstas nos itens Il, IV e V da
Cláusula 22 autoriza o poder concedente a executar as garantias contratuais,
sem prejuízo da responsabilidade civil por danos ambientais previstos em lei.

A devolução de áreas não implicará ônus ao poder concedente nem conferirá
ao concessionário qualquer direito a indenização pelos bens reversíveis, os
quais passarão à propriedade do poder concedente.

. Em qualquer caso de extinção da concessão, o concessionário fará, por sua

conta exclusiva, a remoção dos equipamentos e bens que não sejam objeto de
reversão, em até 90 (noventa) dias, ficando obrigado a reparar ou indenizar os
danos decorrentes de suas atividades e praticar os atos de recuperação
ambiental determinados pelos órgãos competentes, sob pena de sofrer as
sanções estabelecidas neste contrato, além de indenizar os custos da remoção
para o SFB.

Página 28 de 36
Subcláusula 22.2 — Rescisão do contrato pelo poder concedente.

A inexecução total ou parcial do contrato acarretará, a critério do poder concedente, a
rescisão da concessão, a aplicação das sanções contratuais e a execução das garantias,
sem prejuízo da responsabilidade civil por danos ambientais prevista em lei,
resguardado o direito de defesa e contraditório.

I A rescisão da concessão poderá ser efetuada unilateralmente pelo poder
concedente quando:

a)

b)

c)

d)

e)

8)

h)

)

»

k)

o concessionário descumprir cláusulas contratuais ou disposições legais
e regulamentares concernentes à concessão;

o concessionário descumprir o PMFS, de forma que afete elementos
essenciais de proteção do meio ambiente c a sustentabilidade da
atividade;

o concessionário paralisar a execução do PMFS por prazo maior que
dois anos, ressalvadas as hipóteses decorrentes de caso fortuito ou força
maior ou as que, com anuência do órgão gestor, visem à proteção
ambiental;

o concessionário descumprir, total ou parcialmente, a obrigação de
pagamento dos preços florestais;

o concessionário perder as condições econômicas, técnicas ou
operacionais para manter a regular execução do PMES;

o concessionário não cumprir as penalidades impostas por infrações,
nos devidos prazos;

o concessionário não atender a notificação do Serviço Florestal
Brasileiro para regularizar o exercício de suas atividades;

o concessionário for condenado em sentença transitada em julgado por
crime contra o meio ambiente ou a ordem tributária, ou por crime
previdenciário;

o concessionário submeter trabalhadores a condições degradantes de
trabalho ou análogas à de escravo ou explorar o trabalho infantil;

ocorrer fato superveniente de relevante interesse público que justifique
a rescisão, mediante lei autorizativa específica, com indenização de
investimentos vinculados aos bens reversíveis que tenham sido
realizados e ainda não amortizados;

houver a transferência do controle societário do concessionário sem
prévia anuência do poder concedente.

. Página 29 de 36

]

Il. Rescindido este contrato pelo poder concedente, por descumprimento de
cláusulas contratuais ou disposições legais e regulamentares por parte do
concessionário, em especial as constantes do art. 78, incisos La XILe XVII,
da Lei nº 8.666/1993, este responderá por perdas e danos decorrentes de seu
inadimplemento, arcando com todas as indenizações, na forma da lei.

III. Rescindido o contrato de concessão florestal, não resultará para o órgão
gestor qualquer espécie de responsabilidade em relação aos encargos, ônus,
obrigações ou compromissos com terceiros ou com empregados do
concessionário.

Subcláusula 22.3 — Processo administrativo para rescisão contratual.

A rescisão do contrato de concessão florestal será precedida de processo administrativo,
assegurado o direito de ampla defesa.

I Será instaurado processo administrativo de inadimplência somente após a
notificação do concessionário e a fixação de prazo para correção das falhas e
transgressões apontadas.

I. Instaurado o processo administrativo e comprovada a inadimplência, a
rescisão será efetuada por ato do poder concedente, sem prejuízo da aplicação
das sanções contratuais, da execução das garantias e da responsabilidade civil
por danos ambientais e das sanções penais e administrativas.

Subcláusula 22.4 — Rescisão por iniciativa do concessionário.

O contrato de concessão florestal poderá ser rescindido por iniciativa do concessionário,
caso venha a ocorrer o descumprimento das normas contratuais pelo poder concedente,
somente mediante ação judicial especialmente intentada para esse fim, conforme
previsto no art. 47 da Lei nº 11.284/2006.

Subcláusula 22.5 — Desistência.

A desistência é condicionada à aceitação expressa do poder concedente e dependerá de
avaliação prévia do órgão competente para determinar o cumprimento ou não do PMFS.
O desistente deve assumir o custo dessa avaliação e, conforme o caso, as obrigações
emergentes.

1 A desistência não desonerará o concessionário de suas obrigações com
terceiros.

Cláusula 23 - DA GESTÃO E SOLUÇÃO DOS CONFLITOS SOCIAIS.
O concessionário indicará um responsável para identificar e receber eventuais demandas

e reclamações que envolvam a UMF objeto do presente contrato ou relacionadas direta
ou indiretamente à execução do contrato, garantindo aos interessados o recebimento,

Página 30 de 36
análise e posicionamento em relação às demandas.

L O SFB será informado sobre todo o processo de negociação e acordo.

IT. Em caso de conflitos que comprometam a continuidade do contrato ou algum
direito básico de comunidades locais, o SFB irá mediar a busca por
entendimento.

Cláusula 24 - DO INÍCIO DAS OPERAÇÕES FLORESTAIS.

O início das operações florestais está condicionado ao cumprimento dos seguintes itens:

TI Aprovação do PMFS.

H. Aprovação do POA e emissão da primeira Autorização de Exploração
(Autex).

HI. Construção de posto de controle na entrada da UMF de acordo com planta
fomecida pelo Serviço Florestal Brasileiro e sua dotação com:

a)
b)
e)
d)
e)
9

energia elétrica;

portões de controle;
equipamentos de comunicação;
sistema de acesso a internet;
equipamentos de informática;

instalação do sistema de controle da cadeia de custódia.

IV. Estruturação de sistema de controle da cadeia de custódia.

Cláusula 25 —

DAS DIVERGÊNCIAS NA INTERPRETAÇÃO E APLICAÇÃO

DO CONTRATO.

Nos casos de divergências na interpretação e na aplicação dos contratos de concessão
florestal, o concessionário poderá encaminhar a questão, por escrito, ao Serviço
Florestal Brasileiro, que se manifestará em até 15 (quinze) dias úteis.

IL O prazo de manifestação poderá ser prorrogado por igual período, desde que
justificadamente.

É Página 31 de 36

p
Cláusula 26 - DAS AUDITORIAS FLORESTAIS.
As UMES serão submetidas a auditorias florestais, de caráter independente, em prazos
não superiores a três anos a partir da assinatura do contrato.
Subcláusula 26.1 — Entidades de auditoria.
As auditorias serão conduzidas por entidades reconhecidas pelo Serviço Florestal
Brasileiro, nos termos do art. 3º, XI, da Lei nº 11.284/2006.
Subcláusula 26.2 — Custos da auditoria.
O concessionário pagará os custos da auditoria mediante a contratação direta da
entidade auditora reconhecida pelo SFB, nos termos do art. 3º, XI, da Lei nº
11.284/2006.

I Esse valor será compensado no valor do preço a ser pago pelo concessionário

e dependerá de autorização prévia do SFB.

Cláusula 27 - DO SISTEMA DE MONITORAMENTO DA CADEIA DE
CUSTÓDIA.
O concessionário adotará, desde o início da execução do PMFS, Sistema de Cadeia de
Custódia que permita a identificação individual da origem de cada tora produzida no
PMFS em qualquer etapa, desde a floresta até o processamento, de acordo com a
Resolução SFB nº 06, de 07 de outubro de 2010, ou norma que vier a substituí-la.
Cláusula 28 - DOS CONTRATOS DE FINANCIAMENTO.
O concessionário poderá oferecer em garantia, em contrato de financiamento, os direitos
emergentes da concessão, nos termos do art. 29 da Lei nº 11.284/2006.
Subcláusula 28.1 — Responsabilidade do Serviço Florestal Brasileiro.
O SFB não possui responsabilidade com relação ao contrato de financiamento firmado
nesses moldes.
Cláusula 29 - DA COMPATIBILIZAÇÃO COM OUTRAS ATIVIDADES.
Todas as normas sobre a compatibilização entre as atividades dos concessionários
florestal e minerário estão no Anexo 5 deste contrato (Anexo 9 do Edital de Licitação).
O concessionário florestal incorporará ao seu PMFS e planos operativos anuais ações e

atividades que visem à compatibilização da atividade de manejo florestal com a
atividade de mineração, com ênfase nos seguintes aspectos:

Página 32 de 36
IL O concessionário respeitará as condicionantes e recomendações do
licenciamento ambiental da empresa mineradora, no que lhe for pertinente.

H. O concessionário incorporará em seu planejamento logístico aspectos
relacionados ao dimensionamento, compartilhamento de estradas e segurança
no transporte de pessoas e cargas.

III. O concessionário incorporará em seu macroplancjamento a sincronização das
atividades de manejo florestal com o plano de lavra da mineradora.

IV. A utilização da infraestrutura de uso comum da Flona seguirá estritamente o
PMUC.

Subcláusula 29.1 — Do acesso da mineradora à UMF.

O concessionário permitirá o acesso da empresa mineradora à UMF para fins de
pesquisa, levantamento e estudos relativos à prospecção mineral, desde que
devidamente autorizada pelo órgão competente e informado com pelo menos 6 meses de
antecedência, conforme o Anexo 5 deste contrato (Anexo 9 do Edital de Licitação).

L Também será garantido o acesso da empresa mineradora na UMF para
realização de estudos e pesquisas relativas ao processo de licenciamento
ambiental de suas atividades.

Subcláusula 29.2 — Desocupação de áreas que serão objeto de exploração mineral.

Nos platôs incluídos no plano de lavra da empresa mineradora, identificados no mapa
do Anexo 5 deste contrato (Anexo 9 do Edital de Licitação), as atividades de manejo
florestal serão suspensas e a área desocupada no período de até 90 (noventa) dias a
partir de comunicação por parte da concessionária de mineração da intenção de iniciar
as atividades na área, desde que devidamente acompanhada da Licença de Instalação
(LI), conforme o Anexo 5 deste contrato (Anexo 9 do Edital de Licitação).

I Este prazo pode ser alterado mediante acordo entre as partes.

IH. Qualquer recebimento, por parte do concessionário florestal, de comunicação
do concessionário de mineração com intenção de iniciar atividades deve ser
informado ao SFB em cinco dias úteis.

Subcláusula 29.3 — Da compatibilização com a atividade mineral.

As operações florestais serão compatibilizadas com as atividades minerais nos termos
do Anexo 5 deste contrato (Anexo 9 do Edital de Licitação).

É SR

IL O concessionário florestal submeterá ao órgão licenciador reformulações
periódicas do PMFS com a exclusão das áreas licenciadas para a instalação da
atividade de lavra mineral.

IH. O concessionário irá elaborar um plano de compatibilização operacional da

atividade florestal com a atividade mineral, de acordo com roteiro mínimo a
ser definido pelo SFB.

Cláusula 30 - DO REEQUILÍBRIO ECONÔMICO-FINANCEIRO DO
CONTRATO.

Este contrato prevê o restabelecimento de seu equilíbrio econômico-financeiro nos
casos previstos na Lei nº 8.666/1993 e pela redução da área da UMF, nos seguintes

termos:

[Avaliação do impacto econômico da redução da área da UMF no reequilíbrio
econômico-financeiro do contrato.

Il. Repactuação dos parâmetros e obrigações do equilíbrio econômico-financeiro
do contrato.
Subcláusula 30.1 — Da infraestrutura viária.

A abertura, construção e manutenção de estradas seguirão as diretrizes técnicas
estabelecidas pelo SFB.

L O concessionário é responsável pela manutenção das boas condições de
trafegabilidade nas estradas utilizadas para o transporte de sua produção,
localizadas dentro do limite da Flona Saracá-Taquera.

HM. A não observância do item anterior implicará a aplicação das sanções
contratuais previstas na Cláusula 21 deste contrato.

Cláusula 31 - DAS PARCELAS PERMANENTES.

Compete ao concessionário instalar, manter, medir e processar as informações das
parcelas permanentes, conforme diretriz técnica do SFB.

I Este contrato prevê a instalação de 200 parcelas de 0,25 hectares cada.

Cláusula 32 - DO PATRIMÔNIO HISTÓRICO E CULTURAL.

A descoberta de quaisquer elementos de interesse arqueológico ou pré-histórico,
histórico, artístico ou mumismático será imediatamente comunicada, pelo
concessionário, ao Instituto do Patrimônio Histórico e Cultural Nacional, ao ICMBio e
ao SFB.

Página 34 de 36
I O concessionário é responsável pela conservação provisória da coisa
descoberta, a qual deve ser acondicionada e entregue ao chefe da Unidade de
Conservação.

Cláusula 33 - DA PUBLICAÇÃO.

O SFB publicará no Diário Oficial da União o extrato deste contrato, de acordo com o
parágrafo único do art. 61 da Lei nº 8.666/1993, ocorrendo a despesa às suas expensas.
Cláusula 34 - DO FORO.

Fica eleito o Foro da Justiça Federal, Seção Judiciária do Distrito Federal, para dirimir
litígios oriundos deste contrato, com renúncia expressa das partes a outros, por mais
privilegiados que sejam.

Cláusula 35 - DA VIGÊNCIA DO CONTRATO.

Este contrato entra em vigor na data de sua assinatura, com vigência 40 (quarenta) anos,
sem direito a renovação.

E, por estarem de pleno acordo, assinam o presente instrumento contratual em três vias
de igual teor e forma, para um só efeito.

Brasilia/DF, £.2... de... LARGO... de 2014.

Gava Júnior
CPF/MF nº 364.680.533-15
RG nº 55.085 SSP/TO

Marcus Vinicius da Silva Alves
CPF/MF nº 308.107.281-
RG nº 636.150 SSP/DF |

Testemunhas:

DÓsE Cs Corba Lea

CPF:SSE.IGÇ. 30f- 24
RG: jccIc es <spidE

RG: 1. RENO EE,

Página 35 de 36
Lista de Anexos

Anexo | — Relação das Unidades de Manejo Florestal (UMES).

Anexo 2 — Objeto da Concessão Florestal.

Anexo 3 — Orientações para Demarcação das Unidades de Manejo Florestal.

Anexo 4 — Parametrização de Indicadores.

Anexo 5 — Compatibilização com das atividades de mineração.

Página 36 de 36
ANEXO 1

JLAÇÃO D NIDADES DE MANEJO FLORES:

A licitação para concessão em floresta pública será realizada em um lote
contendo duas Unidades de Manejo Florestal (UMFs), localizadas na Floresta Nacional
(Flona) Saracá-Taquera, devidamente incluídas no Cadastro Nacional de Florestas
Públicas e no Plano Anual de Outorga Florestal (PAOF) 2011.

As delimitações das UMFs foram feitas com base nas cartas planialtimétricas
MI-418 e MI-419, editoradas pela Diretoria do Serviço Geográfico do Exército
Brasileiro (DSG-EB) na escala 1:100.000, adequando-se somente então a escalas iguais
ou menores.

As áreas e os perímetros calculados são planos e não consideram o fator
topográfico, portanto são passiveis de mudança após a demarcação das UMFs e podem
oscilar quando calculados em sistemas de informação geográfica.

São objetos da concessão florestal as seguintes UMFs:

h

Contrato de Concessão Florestal nº 02/2014 — Anexo 1 — Página 1 de 10
TOP TRmBEA | OXOUV— LOTITO 4 INSDIOL] ORSSSMMOD 9P ONEnU0)

BIUSIQUIV ON itaim
op ousIuiy “O

HOZ - 000001: “8963 - VAINVOSO
600% - HAS - SEDQNA SENSRIOLj SEP jeVOrDeN OnSEpe)

OraNvi 30 S3avaiNn

VHINOVI-VIVAVS 30 TVNOIDVN VISIO

*eaanbe | -PIBIES 9P [EUODEN E)SS10p] EU [t]S2 10] OU 9P S9pepiun sep edew

LP E ELSE | OXSUY — pIOTICO EU [eNSaIOLg OESSaDU09 ap jenvo)

(op5posnuap sodp ppuoSnod ap asnfb ap josissnd oamosap jpuowaw)
000055

euoquiy oroW
Op OuPASIUNN

N

1LOZ - 00 001 :1 BIESS3 - yo SO

800Z - BS - SENNA SEISSIOLA SEP jeVODEN OnSEpeS
:sopep sop aquos

esonbe) gomes opynoTAT 1

visa [E

epensa —

eyiBoupç —

|

RUNG ELA] O Puno pd
:ofauey 9p apepiun ep sodium topesa
VI TIVLSINOTS OFINVIN JO JOVOINN
VMNBNDVIL-VOVUVS 30 1VNOIDVN VISINONA
(900095 000095
OADLIISAM [ELO 9 de
VI Ie389405] Ofoue A dp opeprun

|)

po = >»

UMF IA

Área (em ha): 26.897,96
Perímetro (em km): 138,18
Município: Terra Santa e Oriximiná/PA

Os limites da UMF 1A são descritos a partir das cartas planialtimétricas MI 418 e MI
419, escala 1:100.000, da Diretoria do Serviço Geográfico do Exército Brasileiro (DSG-
EB). Inicia-se a descrição deste perímetro no marco M-101, de coordenadas N
9.810.335,80 e E 554.102,70, situado na nascente de um igarapé sem denominação;
deste segue por uma linha reta, com azimute de 146º12'22” e distância de 920,53 m, até
o marco M-102, de coordenadas N 9.809.570,80 e E 554.614,70, situado às margens do
igarapé Araticum; deste segue a jusante, pela margem direita do referido igarapé, por
uma distância de 8.040,39 m, até o vértice V-101 de coordenadas N 9.804.336,10 e E
555.453,60, localizado na confluência com um tributário sem denominação; deste segue
a montante, pela margem esquerda do referido tributário, por uma distância de 1.122,03
m até o marco M-103, de coordenadas N 9.803.826,60 e E 554.497,00; deste segue por
uma linha reta, com azimute de 279º40'59” e distância de 3.956,90 m, até o marco M-
104, de coordenadas UTM N 9.804.492,57 e E 550.593,91, situado junto à nascente de
um igarapé sem denominação; deste segue a jusante, pela margem direita do referido
igarapé, por uma distância de 4.067,03 m, até o marco M-105, de coordenadas N
9.800.627,90 e E 550.026,60; deste segue por uma linha reta, com azimute de
119º45'33” e distância de 3.110,30m, até o marco M-106, de coordenadas N
9.799.084,10 e E 552.726,70, situado às margens de um igarapé sem denominação;
deste segue a jusante, pela margem direita do referido igarapé, por 826,72 m, até o
vértice V-102 de coordenadas N 9.798.413,10 e E 552.264,60, localizado na
confluência com um tributário sem denominação; deste segue a montante, pela margem
esquerda do referido tributário, por uma distância de 2.359,33 m, até o marco M-107, de
coordenadas N 9.798.098,00 e E 554.237,60, situado na nascente do referido tributário;
deste segue por uma linha reta, com azimute de 47º12'33” e distância de 3.111,44 m,
até o marco M-108, de coordenadas N 9.800.217,87 e E 556.521,12, situado próximo à
cabeceira de um igarapé sem denominação; deste segue por uma linha reta, com azimute
de 135º33'10” e distância de 2.909,17 m, até o marco M-109, de coordenadas N
9.798.134,89 e E 558.558,41; deste segue por uma linha reta, com azimute de
91º46'44” e distância de 1.351,65 m, até o marco M-110, de coordenadas N
9.798.092,95 e E 559.909,00, situado a aproximadamente 100 metros do eixo da
estrada que liga a cidade de Terra Santa à vila de Porto de Trombetas;, deste segue
acompanhando a margem leste da referida estrada distando 100 metros do seu eixo em
direção ao norte, rumo à Porto Trombetas por uma distância de 1.874,08 m, até o marco
M-111, de coordenadas UTM N 9.799.894,37 e E 560.231,90, localizado a
aproximadamente 100 metros do eixo da estrada; deste segue por uma linha reta, com
azimute de 309º38'39” e distância de 2.405,44 m, até o marco M-112, de coordenadas
UTM N 9.801.428,96 e E 558.379,82; deste segue por uma linha reta, com azimute de
289º18'28” e distância de 2.734,74 m, até o marco M-113, de coordenadas UTM N
9.802.333,31 e E 555.798,54, situado na nascente de um afluente do igarapé Araticum;
deste segue a jusante, pela margem direita do referido igarapé, por uma distância de
1.723,46 m, até o vértice V-103, de coordenadas N 9.803.792,81 e E 556.619,47;
localizado na confluência deste afluente com o igarapé Araticum; deste segue a jusante,
pela margem direita do igarapé Araticum, por uma distância de 3.373,50 m, até o marco

Contrato de Concessão Florestal nº 02/2014 — Anexo 1 Página 4 de 10
M-114, de coordenadas N 9.802.579,88 e E 559.640,89, localizado à margem do
igarapé Araticum e cerca de 100 m do eixo da estrada que liga a cidade de Terra Santa à
vila de Porto Trombetas; deste segue por uma linha reta, com azimute de 177º0'46” e
distância de 1.487,99 m, até o marco M-115, de coordenadas N 9.801.094,33 e E
559.718,41, localizado cerca de 100 m do eixo da estrada que liga a cidade de Terra
Santa à vila de Porto Trombetas; deste segue por uma linha reta, com azimute de
89º51'43” e distância de 3.261,01 m, até o marco M-116, de coordenadas N
9.801.102,19 e E 562.979,17; deste segue por uma linha reta, com azimute 179º57'60”
e distância de 3.714,00 m, até o marco M-117, de coordenadas N 9.797.387,67 e E
562.981,34; deste segue por uma linha reta, com azimute de 270º8'40” e distância de
3.350,01 m, até o marco M-118, de coordenadas N 9.797.396,12 e E 559.630,69,
localizado cerca de 100 m do eixo da estrada que liga a cidade de Terra Santa à vila de
Porto Trombetas; deste segue acompanhando a margem oeste da referida estrada,
distando 100 m do seu eixo em direção ao sul, rumo à Terra Santa, por uma distância de
2.138,99 m, até o marco M-119, de coordenadas UTM N 9.795.349,13 e E 559.791,19,
localizado a aproximadamente 100 m do eixo da estrada; deste segue por uma linha
reta, com azimute de 273º8'34” e distância de 7.800,75 m, até o marco M-120, de
coordenadas N 9.795.776,80 e E 552.002,20, situado junto à nascente de um igarapé
sem denominação; deste segue a jusante, pela margem direita do referido igarapé, por
1.961,93 m, até o marco M-121, de coordenadas N 9.796.348,30 e E 550.225,70,
situado às margens de um igarapé sem denominação; deste segue por uma linha reta,
com azimute de 286º50'51” e distância de 4.715,49 m, até o marco M-122 de
coordenadas N 9.797.714,70 e E 545.713,50, localizado junto a um igarapé sem
denominação; deste segue por uma linha reta, com azimute de 321º29"13” e distância
de 4.815,17 m, até o marco M-123, de coordenadas N 9.801.482,77 e E 542.714,84,
situado às margens do igarapé do Jamari; deste segue a montante, pela margem
esquerda do referido igarapé, confrontando com a UNIDADE DE MANEJO
FLORESTAL 1B (UMF-1B), por uma distância de 10.048,88 m, até o vértice V-104, de
coordenadas N 9.809.922,30 e E 539.465,20, localizado na confluência do igarapé do
Jamari com um afluente sem denominação; deste segue a montante, pela margem
esquerda do referido afluente, confrontando com a UNIDADE DE MANEJO
FLORESTAL 1B (UMEF-1B), por uma distância de 11.948,25 m, até o vértice V-105, de
coordenadas N 9.813.488,40 e E 531.102,90, localizado na confluência deste curso
d'água com um afluente sem denominação; deste segue a montante, pela margem
esquerda do referido afluente, por uma distância de 1.968,26 m, até o marco M-124, de
coordenadas N 9.815.407,20 e E 532.664,90, situado próximo à cabeceira de um
igarapé; deste segue por uma linha reta, com azimute de 81º27'18” e distância de
1.605,83 m, até o marco M-125, de coordenadas N 9.815.645,80 e E 534.252,90,
situado próximo à cabeceira de um igarapé; deste segue a jusante, pela margem direita
de um igarapé sem denominação, por uma distância de 1.120,05 m, até o vértice V-106,
de coordenadas N 9.815.844,30 e E 535.195,30, localizado na confluência do referido
igarapé com outro sem denominação; deste segue a montante, pela margem esquerda
deste outro igarapé sem denominação, por uma distância de 2.681,91 m, até o marco M-
126, de coordenadas N 9.816.261,60 e E 537.275,70, situado junto à cabeceira do
referido igarapé; deste segue por uma linha reta, com azimute de 140º4'44” e distância
de 1.885,35 m, até o marco M-127, de coordenadas N 9.814.644,20 e E 538.244,50,
situado próximo à cabeceira de um afluente do igarapé do Jamari; deste segue a jusante,
pela margem direita do referido afluente, por uma distância de 2.686,62 m, até o vértice
V-107, de coordenadas planas N 9.812.541,90 e E 539.799,20, localizado na
confluência com o igarapé do Jamari; deste segue a montante, pela margem esquerda do

Contrato de Concessão Florestal nº 02/2014 — Anexo | Página 5 de 10 44 VOO
igarapé do Jamari, por uma distância de 2.821,13 m, até o vértice V-108, de
coordenadas N 9.814.777,90 e E 540.988,30, localizado na confluência com um
afluente sem denominação; deste segue a montante, pela margem esquerda do referido
afluente, por uma distância de 2.318,94 m, até o marco M-128, de coordenadas N
9.815.742,70 e E 543.053,00, situado na cabeceira do referido igarapé; deste segue por
uma linha reta, com azimute de 111º0'33” e distância de 6.298,30 m, até o marco M-
129 de coordenadas N 9.813.485,70 e E 548.929,80, situado próximo à cabeceira de um
igarapé sem denominação; deste segue em linha reta, com azimute de 68º56'37” e
distância de 1.049,08 m, até o marco M-130, de coordenadas N 9.813.862,80 e E
549.909,30, situado na nascente de um igarapé sem denominação; deste segue a jusante,
pela margem direita do referido igarapé, por 960,06 m, até o vértice V-109, de
coordenadas N 9.816.820,60 e E 550.799,00, localizado na confluência deste com outro
igarapé sem denominação; deste segue a jusante, pela margem direita do referido
igarapé, por 3.426,98 m, até o vértice V-110, de coordenadas N 9.816.819,10 e E
551.754,80, localizado na confluência deste com o igarapé Saracá; deste segue a
jusante, pela margem direita do igarapé Saracá, por uma distância de 2.438,01 m, até o
vértice V-111, de coordenadas N 9.817.328,80 e E 554.106,50, localizado na
confluência do igarapé Saracá com um tributário sem denominação; deste segue a
montante, pela margem esquerda do referido tributário, até o marco M-101, de
coordenadas N 9.810.335,80 e E 554.102,70, ponto inicial desta descrição, fechando
assim o perímetro de 138.187,76 m com área de 26.897,96 ha. Todas as coordenadas
aqui descritas encontram-se representadas no Sistema UTM (Universal Transversa de
Mercator), referenciadas ao Meridiano Central -57/WGr (fuso 21, hemisfério sul),
tendo como o Datum o SIRGAS 2000 (Sistema Geocêntrico de Referência para as
Américas). Todos os azimutes e distâncias, áreas e perímetros foram calculados no
plano de projeção UTM.

Contrato de Concessão Florestal nº 02/2014 — Anexo | Página 6 de 10
OL 9 LUmBea 1 OXUV = pIOTITO sl eNSSIOL] ORSSaSn09 ap tentos

(op3vaanmap sod» jpuoSmod ap aysnfv ap joaissod oamuosap posou)

ouros
eua quiy orem mesma
op oumsIuiN

LLOZ - 090001 14 PIBOS3 - VIWOSO
600Z - 845 - SENNA SEISSIOL4 SEP JSVOEN OnSEpeS.
:sopep sop auos

euonbey ponies opyNoTs [1]
ai am EE

eyeiboipy —
pensa

VHINDVI-VOVEVS 20 TVNOIDVN VISINOTA

Oogoes

OADLISAM [eLIOUIO]A 9 tde
HI [EIS240L] OfouBIA 9P 9peptun
UMF 1B

Área (em ha): 59.408,34
Perímetro (em km): 155,07
Município: Terra Santa e Faro/PA

Os limites da UMF 1B são descritos a partir da Carta Planialtimétrica MI 418, escala
1:100.000, da Diretoria do Serviço Geográfico do Exército Brasileiro (DSG-EB). Inicia-
se a descrição deste perímetro no marco M-201, de coordenadas N 9.802.402,00 e E
541.682,60, situado às margens do referido afluente; deste segue por uma linha reta,
com azimute de 175º32'20” e distância de 3.284,91 m, até o marco M-202 de
coordenadas N 9.799.126,69 e E 541.938,13, situado às margens de um igarapé sem
denominação; deste segue a montante, pela margem esquerda do referido igarapé, por
uma distância de 3.724,50 m, até o marco M-203, de coordenadas N 9.799.697,60 e E
538.375,70, localizado na nascente do referido igarapé; deste segue por uma linha reta,
com azimute de 258º2'47” e distância de 2.447,37 m, até o marco M-204, de
coordenadas N 9.799.190,70 e E 535.981,40, situado junto à nascente de um igarapé
sem denominação; deste segue a jusante, pela margem direita do referido igarapé, por
uma distância de 7.916,27 m, até o vértice V-201, de coordenadas N 9.806.638,30 e E
541.589,90 localizado na confluência deste igarapé com um afluente sem denominação;
deste segue a montante, pela margem esquerda do referido afluente, por uma distância
de 2.417,32 m, até o marco M-205, de coordenadas N 9.791.769,20 e E 532.646,70,
situado na nascente do referido afluente; deste segue por uma linha reta, com azimute de
275º51'32” e distância de 2.015,13 m, até o marco M-206, de coordenadas N
9.791.974,90 e E 530.642,10, situado junto à nascente de um igarapé sem denominação;
deste segue a jusante, pela margem direita do referido igarapé, por uma distância de
4.099,87 m, até o vértice V-202, de coordenadas N 9.801.482,77 e E 542.714,84,
localizado na confluência deste igarapé com outro sem denominação; deste segue a
montante, pela margem esquerda deste outro igarapé sem denominação, por uma
distância de 1.236,87 m, até o vértice V-203, de coordenadas N 9.791.834,30 e E
534.818,80, localizado na confluência com um afluente sem denominação; deste segue a
montante, pela margem esquerda do referido afluente, por uma distância de 2.488,53 m,
até o marco M-207, de coordenadas N 9.793.475,59 e E 526.207,75, situado à margem
de um igarapé sem denominação; deste segue por uma linha reta, com azimute de
257º13'25” e distância de 4.284,94 m, até o marco M-208, de coordenadas N
9.792.528,00 e E 522.028,90, situado à margem de um afluente do Igarapé Taquera;
deste segue a jusante, pela margem direita do referido afluente, por uma distância de
850,75 m, até o vértice V-204, de coordenadas N 9.789.709,70 e E 527.659,50,
localizado na confluência do referido afluente com o Igarapé Taquera; deste segue a
jusante, pela margem direita do igarapé Taquera, por uma distância de 2.538,57 m, até o
vértice V-205, de coordenadas N 9.791.640,90 e E 527.876,00, localizado na
confluência do igarapé Taquera com um afluente sem denominação; deste segue a
montante, pela margem esquerda do referido afluente, por uma distância de 2.718,57 m,
até o marco M-209, de coordenadas N 9.791.925,10 e E 518.346,20, situado na
nascente do referido afluente; deste segue por uma linha reta, com azimute de
267º49'55” e distância de 1.393,10 m, até o marco M-210 de coordenadas N
9.791.872,40 e E 516.954,10, situado às margens de um igarapé sem denominação;
deste segue a montante, pela margem esquerda do referido igarapé, por uma distância de

Contrato de Concessão Florestal nº 02/2014 — Anexo | - Página 8 de 10
2.350,51 m, até o marco M-211, de coordenadas N 9.792.931,00 e E 514.974,00,
situado próximo à cabeceira do referido igarapé; deste segue por uma linha reta, com
azimute de 359º37'38” e distância de 8.334,70 m, até o marco M-212, de coordenadas
N 9.801.265,53 e E 514.919,78: localizado às margens de um igarapé sem
denominação; deste segue por uma linha reta, com azimute de 95º43'10” e distância de
1.908,05 m, até o marco M-213, de coordenadas N 9.801.075,37 e E 516.818,33,
localizado às margens de um igarapé sem denominação; deste segue por uma linha reta,
com azimute de 52º42'45” e distância de 3.555,45 m, até o marco M-214, de
coordenadas N 9.803.229,32 e E 519.647,06; deste segue por uma linha reta, com
azimute de 342º1'6” e distância de 8.975,31 m, até o marco M-215, de coordenadas N
9.811.766,24 e E 516.876,31; deste segue por uma linha reta, com azimute de
223º29"25” e distância de 2.859,74 m, até o marco M-216, de coordenadas N
9.809.691,54 e E 514.908,14; deste segue por uma linha reta, com azimute de
179º59'36” e distância de 7.307,34 m, até o marco M-217, de coordenadas N
9.802.384,20 e E 514.908,95; deste segue em linha reta, com azimute de 270º28'34” e
distância de 2.855,09 m, até o marco M-218, de coordenadas N 9.802.407,93 e E
512.053,96; deste segue por uma linha reta, com azimute de 0º18'46” e distância de
5.023,54 m, até o marco M-219, de coordenadas N 9.807.431,39 e E 512.081,40; deste
segue por uma linha reta, com azimute de 269º59"8” e distância de 3.054,70 m, até o
marco M-220, de coordenadas N 9.807.430,63 e E 509.026,70; deste segue por uma
linha reta, com azimute de 0º2'36” e distância de 5.130.19 m, até o marco M-221, de
coordenadas N 9.812.560,82 e E 509.030,58; deste segue por uma linha reta com
azimute de 271º38'25” e distância de 3.073,39 m, até o marco M-222, de coordenadas
N 9.812.648,81 e E 505.958,45; deste segue por uma linha reta, com azimute de 0º3'8”
e distância de 2.699,75 m, até o marco M-223, de coordenadas N 9.815.348,55 e E
505.960,92: deste segue por uma linha reta, com azimute de 90º8"10” e distância de
2.079,21 m, até o marco M-224, de coordenadas N 9.815.343,61 e E 508.040,13; deste
segue por uma linha reta, com azimute de 0º34'49” e distância de 2.594,22 m, até o
marco M-225, de coordenadas N 9.817.937,70 e E 508.066,40; deste segue por uma
linha reta, com azimute de 99º47'40” e distância de 5.789,57 m, até o marco M-226, de
coordenadas N 9.816.952,82 e E 513.771,58; deste segue por uma linha reta, com
azimute de 79º55'2” e distância de 5.118,78 m, até o marco M-227, de coordenadas N
9.817.848,97 e E 518.811,31; deste segue por uma linha reta, com azimute de
152º23'31” e distância de 3.324,90 m, até o marco M-228, de coordenadas N
9.814.902,65 e E 520.352,13; deste segue por uma linha reta, com azimute de
118º44'2” e distância de 2.215,82 m, até o marco M-229, de coordenadas N
9.813.837,40 e E 522.295,10, situado na nascente de um igarapé sem denominação;
deste segue a jusante, pela margem direita do referido igarapé, por uma distância de
2.093,77 m até o vértice V-206, de coordenadas N 9.792.459,20 e E 521.217,70,
localizado na confluência com um afluente; deste segue a montante, pelo afluente do
igarapé sem nome, por uma distância de 4.481,79 m, até o marco M-230, de
coordenadas N 9.816.108,50 e E 527.434,10, situado na nascente do referido afluente;
deste segue por uma linha reta, com azimute de 96º20'24” e distância de 701.79 m, até
o marco M-231, de coordenadas N 9.816.031,00 e E 528.132,00, localizado na nascente
de um igarapé sem denominação; deste segue a jusante, pela margem direita do referido
igarapé, por uma distância de 4.019,02 m até o vértice V-207, de coordenadas N
9.790.300,20 e E 520.326,30, localizado na margem direita do referido igarapé; deste
segue a jusante, pela margem direita do mesmo igarapé, confrontando com a UNIDADE
DE MANEJO FLORESTAL IA (UMF-1A), por uma distância de 11.948,25 m, até o
vértice V-208, de coordenadas N 9.814.406,60 e E 523.758,80, localizado na

Contrato de Concessão Florestal nº 02/2014 — Anexo | - Página 9 Sá.

Jp
confluência deste curso d'água com o Igarapé do Jamari; deste segue a jusante, pela
margem direita do Igarapé do Jamari, confrontando com a UNIDADE DE MANEJO
FLORESTAL IA (UMF-IA), por uma distância de 11.948,25 m, até o vértice V-209,
de coordenadas N 9.814.488,40 e E 531.102,90, situado na confluência do Igarapé do
Jamari com um afluente; deste segue a montante, pela margem esquerda do referido
afluente, por uma distância de 1.409,43 m, até o marco M-201, de coordenadas N
9.802.402,00 e E 541.683,00, situado às margens do referido afluente, fechando assim o
perímetro de 155.073,01 m com área de 59.408,34 ha. Todas as coordenadas aqui
descritas encontram-se representadas no Sistema UTM (Universal Transversa de
Mercator), referenciadas ao Meridiano Central -57/WGr (fuso 21, hemisfério sul),
tendo como o Datum o SIRGAS 2000 (Sistema Geocêntrico de Referência para as
Américas). Todos os azimutes e distâncias, áreas e perímetros foram calculados no
plano de projeção UTM.

Contrato de Concessão Florestal nº 02/2014 — Anexo 1 Página 10 de 10
TO DA CONCESSÃO FLORES

1. Produtos

1.1.

1.2.

13.

Madeira em Toras

1.1.1. Definição

Seção do tronco de árvores com diâmetro acima de 30 cm, normalmente cilíndrica,

que pode apresentar defeitos ou anormalidades na forma, na superfície e nas

extremidades.

1.1.2. Condições Especiais e Exclusões

I Espécies florestais que também sejam provedoras de produtos florestais não
madeireiros de uso exclusivo de comunidades locais devem ser manejadas de
forma a garantir a produção sustentável desses produtos não madeireiros.

Provisões especiais nesse sentido deverão constar do PMFS.

II. Serão imunes de corte todas as espécies madeireiras protegidas por lei e (ou)
regulamentações locais.

Material Lenhoso Residual da Exploração Florestal

1.2.1, Definição

Parte aérea da árvore, de natureza lenhosa (madeira), resultante da exploração
florestal, de até 50 cm de diâmetro, excetuando-se a madeira em tora.

Produtos Florestais Não Madeireiros

1.3.1. Definição

Produtos florestais não lenhosos, incluindo folhas, raízes, cascas, frutos, sementes,
exsudados, gomas, óleos, látex e resinas.

1.3.2. Condições Especiais e Exclusões
I Os seguintes produtos só poderão ser explorados pelo concessionário

mediante prévia autorização do Serviço Florestal Brasileiro, que avaliará a
compatibilidade do uso comercial com o uso tradicional da comunidade:

Contrato de Concessão Florestal nº 02/2014 — Anexo 2 — Página 1 de 2
I.

HI.

Iv.

VI.

a) palmito e fruto do açaí — Euterpe precatoria ou Euterpe oleracae;

b) fruto de castanha-do-pará — Bertoletthia excelsa;

c) óleo de copaíba — Copaifera spp;

d) semente e óleo de andiroba — Carapa guianensis;

e) resina de breu — Protium spp;

f) cipó titica — Heteropsis flexuosa;

g) látex da seringueira — Hevea spp;

h) resina de jutaicica — Martiodendron elatum; e

i) todos os produtos das demais palmáceas.
O Juso comercial desses produtos por parte do concessionário está
condicionado à aprovação de planos de manejo específicos e ao seu
licenciamento ambiental, conforme normas que disciplinam a matéria.
O acesso regulado e gratuito de comunidades para coleta de produtos
florestais não madeireiros estará condicionado à autorização prévia do órgão
gestor da unidade de conservação e à formalização de entendimentos entre o
Serviço Florestal Brasileiro, o concessionário florestal e o órgão gestor da
unidade de conservação.
A coleta de produtos florestais não madeireiros por comunidades locais está
condicionada à apresentação de um plano de uso do recurso que descreva o
conjunto de técnicas de manejo sustentado a ser empregado, a quantificação
do uso do recurso, a área sob manejo e a quantidade de pessoas envolvidas.
Será garantido acesso regulado gratuito às instituições públicas para coleta de
sementes para fins de produção de mudas. E vedada a essas instituições a
comercialização das sementes coletadas.
A coleta de sementes de espécies que são objeto da exploração para fins

madeireiros será regulada para garantir a adequada regeneração das espécies
no período de pousio da floresta.

Contrato de Concessão Florestal nº 02/2014 — Anexo 2 — Página 2 de 2.
ORIENTAÇÕES PARA DEMARCAÇÃO DAS UNIDADES DE MANEJO
FLORESTAL

A demarcação de cada Unidade de Manejo Florestal (UMF) será de
responsabilidade do concessionário. Para a demarcação, é necessária a realização de
transporte de coordenadas, implantação dos marcos geodésicos, testemunha, azimutes,
poligonação, bem como a implantação de placas, em conformidade com a localização e
o quantitativo definidos pelo Serviço Florestal Brasileiro e dispostos na Tabela 1.

O prazo máximo para o concessionário realizar toda a demarcação e a
sinalização da UMF é de 5 anos, a partir da assinatura do contrato. Os serviços de
demarcação serão vistoriados pelo Serviço Florestal Brasileiro durante a execução e
(ou) ao término dos trabalhos, quando será observado se foram atendidas as orientações
do Manual de Normas Técnicas para Demarcação em Florestas Públicas. Nos casos de
omissão ou execução contrária ao Manual, o concessionário será notificado a reparar o
erro.

Nos casos em que o(s) limite(s) da Unidade de Produção Anual (UPA)
coincidir(em) com o(s) limite(s) da UMF objeto da concessão, será necessário priorizar
a demarcação dessas linhas da UMF antes do início da atividade de exploração da
respectiva UPA, por meio da materialização de todos os marcos e placas dessa linha
limítrofe.

A relação de coordenadas constantes das Tabelas de 2 a 9 estão em metros,
projeção UTM, meridiano central -57Wgr (fuso 21S), datum SIRGAS2000. Elas
devem servir como guia para a implantação dos elementos de demarcação. No entanto,
após a demarcação, deverão ser corrigidas com as novas coordenadas extraídas a partir
de levantamento geodésico, conforme especificado no Manual de Normas Técnicas para
Demarcação em Florestas Públicas, do Serviço Florestal Brasileiro. Qualquer alteração
substancial no posicionamento desses elementos deverá ser consultado o Serviço
Florestal Brasileiro antes de sua materialização. O Serviço Florestal Brasileiro poderá
indicar novas coordenadas para a implantação de elementos ou outros não incluídos
neste Anexo, de acordo com a necessidade, devidamente justificada.

Conforme especificado no Manual de Normas Técnicas para Demarcação de
Florestas Públicas, “as placas “Unidade de Manejo Florestal” serão colocadas ao longo
de seu perímetro em locais que se configuram como vias de acesso (trilhas, caminhos,
estradas, rios, córregos, igarapés, etc.) ou com potencial em razão da proximidade de
ocupações”. O responsável técnico em campo deverá preferir os pontos na intersecção
dos limites da Unidade de Manejo Florestal com os acessos terrestres e fluviais.

As linhas secas e os limites físicos limítrofes entre UMFs que não
apresentaram placas neste Anexo não possuíam locais que se configurassem como
efetiva ou potencial passagem de pessoas, pois não foram identificadas vias de acesso,
rios navegáveis ou alguma atividade humana nas proximidades, seja por meio de
imagens de satélite seja por meio de observação em campo realizada por equipe do
Serviço Florestal Brasileiro.

Contrato de Concessão Florestal nº 02/2014 — Anexo 3 — Página 1 de 14 A

U

2
Com o desenvolver das atividades florestais, caso sejam identificados locais
que se configurem como efetiva ou potencial passagem de pessoas, cuja sinalização não
tenha sido prevista neste Anexo, o Serviço Florestal Brasileiro poderá indicar novas
coordenadas para a implantação de outras placas, de acordo com a necessidade,
devidamente justificada — por exemplo, nas estradas e vias de acesso a serem
construídas para a prática do manejo florestal.

A equipe técnica responsável pela implantação das placas deve atentar, em
primeiro lugar, para as observações descritas nas tabelas 8 e 9, no intuito de localizar,
com maior precisão, o ponto de implantação. Posteriormente, deve direcionar a face
impressa da placa conforme indicado, com base no alvo que a sinalização pretende
atingir. Dessa maneira, as coordenadas fornecidas nas tabelas podem não
necessariamente coincidir com as descrições textuais indicadas. Assim, devem ser
priorizadas as descrições textuais em detrimento das coordenadas, que, por sua vez,
deverão ser corrigidas e ter o novo posicionamento informado ao SFB. A colocação das
placas deverá incidir, com maior precisão possível, sobre os limites da Unidade de
Manejo Florestal.

As placas poderão ser implantadas no interior da Unidade de Manejo Florestal
e, em nenhuma hipótese, fora dos limites da UMF.

A Tabela 1 indica a estimativa do número de marcos e placas a serem
instalados em cada uma das unidades de manejo florestal, bem como a quantidade de
vértices que não deverão receber marcos, mas apenas constar do memorial descritivo e
mapas das UMFSs. Esses elementos constam dos mapas das UMFS neste Anexo.

Tabela 1 — Quantitativo de marcos, vértices e placas para demarcação das UMES.

Unidade de
Mam
Florestal

Marco Vértice sem Marco de Placas de

Geodésico Marco Poligom: Sinalização

s.:
para Demarcação de Florestas Públicas do Serviço Florestal Brasileiro.

A seguir são apresentados os mapas com a representação dos marcos geodésicos,
vértices sem marco e marcos de poligonação para cada unidade de manejo florestal
(UMF).

Contrato de Concessão Florestal nº 02/2014 — Anexo 3 — Página 2 de 14
PE DP E BUIBA — EO OXMV — pIOZITO au INSSOL A ORSS2QU0 PP OrENUO))

E:

“OgÍTUOBIO PP SOME 9 SBADA “S0D/59P09L) SOJA — | tANHI]
VIA
Tabelas de coordenadas dos elementos de demarcação da UMF-IA:

Tabela 2 — Marcos Geodésico da UMF-IA.

UMF N

UMFIA MIL 554.102,70 9.810.335,80

UMFIA M103 554.497,00 9.803.826,60

UMFIA MIOS

UMFIA M107

M109 558.558,41

eba ds E)
MIII 560.231,90

apt,

UMFIA MII7 562.981,34 9.797.387,67

550.225,70

545.713,50

542.714,84

9.813.485,70

e

Contrato de Concessão Florestal nº 02/2014 - Anexo 03 — Página 4 de 14
Tabela 3 — Vértice sem marcos da UMF-IA.
UME Marco : N

UMFIA vioI 555.453,60 9.804.336,10

UMFIA vio 556.619,47 9.803.792,81

UMFIA vIos 531.102,90 9.814.488,40

UMFIA VIo7 539.799,20 9.812.541,90

UMFIA v1o9 550.799,00 9.813.820,60

UMFIA vii 554.106,50 9.817.328,80

Tabela 4 — Marcos de Poligonação da UMF-IA.
UM Marco N
UMFIA MpP101 552.521,40 9.804.128,80

UMFIA MP103 555.315,11 9.799.096,99

UMFIA MPI0S 559.305,86 9.800.661,67

UMFIA MP107 561.348,79 9.801.098,26

UMFIA MPI109 561.294,59 9.797.388,71

UMFIA MPIIL 555.896,69 9.795.562,96

UMFIA MPII3 548.721,63 9.796.803,77

UMFIA MPIIS 544.713,95 9.798.970,72

à 1 SoM]

UMFIA MPII7 544.522,20 9.815.178,45

MPII9 547.460,60 9.814.049,95

UMFIA

td No sa
+ » d o sa
E 4
PI DP 9 EUIBEI — E) OXDUV— PLOCITO 5! [EISSIOLJ OBSSAIUOD Pp OJENUO)

=
CA

ape
da

ação

ESA
U

VEANOVI-VIVUVS 20 TVNOIOVN VISIHO A

“OPÍEUOBIOd IP SOME 9 SBIA “SODS9P09L) SODIEI — 7 UANBIA
ara

Tabelas de coordenadas dos elementos de demarcação da UMF-1B:

o Tabela 5 - Marcos Geodésicos da UMF-1B. o —

UM farco E N

UMFIB M201 541.682,60 9.802.402,00

UMFIB M203 538.375,70 9.799.697,60

UMFIB M205 532.646,70 9.791.769,20

UMFIB M207 526.207,15 9.793.475,59

UMFIB M209 518.346,20 9.791.925,10

UMFIB M2i1 514.974,00 9.792.931,00

UMFIB M213 516.818,33 9.801.075,37

UMFIB M215 516.876,31 9.811.766,24

UMFIB M217 514.908,95 9.802.384,20

UMFIB M219 512.081,40 9.807.431,39

UMFIB M221 509.030,58 9.812.560,82

505.960,92 9.815.348,55

UMFIB M225 508.066,40 9.817.937,70

UMFIB M227 518.811,31 9.817.848,97

9.813.837,40

UMFIB M231 528.131,60 9.816.031,00

ev dom ado - ego ame

Contrato de Concessão Florestal nº 02/2014 — Anexo 03 — Página 7

Tabela 6 — Vértices sem Marcos da UMF-1B.
UME Vé E
UMFIB v201 541.589,90 9.806.638,30
aa 23 A E

g Z E
UMFIB v209 531.102,90 9.814.488,40

Tabela 7 - Marcos de Poligonação da UMF-IB.
UMF M E N
UMFIB MP201 541.810,37 9.800.764,35
- bi

ça

UMFIB MP203 531.644,40 9.791.872,05

514.960,44 9.795.014,63

514.933,33 9.799.181,89

519.092,91 9.804.936,70

517.984,61 9.808.351,47

E
515.892,22 9.810.728,89

UMFIB MP2I5 514.908,55 9.806.037,87

UMFIB MP217 513.481,46 9.802.396,06

UMFIB MP219 512.072,26 9.805.756,90

UMFIB MpP221 509.027,99

UMFIB MP223 507.494,52 9.812.604,81

Contrato de Concessão Florestal nº 02/2014 — Anexo 03 — Página 8 de 14
UMFIB MP225 507.000,52 9.815.346,08

UMFIB MP227 509.968,13 9.817.609,40

UMFIB MP229 515.451,49 9.817.251,54

UMFIB MP231 519.581,72 9.816.375,81

à cita cet o. Ad
Contrato de Concessão Florestal nº 02/2014 — Anexo 03 — Página 9 de” ”
FI 9P OL PUIBRA — €O OxaUY — PLOTITO cl IPISIIOIA OESSSOUOD AP O1ENUOS

K

MA
t)

SA
7

SVO OYÔVZTIVIOT 3Q VIINRIA3U 30 Vaiviy

VIANOVI-VOVUVS SO TVNOIIVN VISINO A

“SEE SEP OLÍEZMEDOT PP VDUZJ DP Edo — € vandt]
VISA

PRP TE eUidna — €O OXSUY — + 10Z/TO sl |MNSAIO]S OBSSSSU0D SP OTENU0D

enfy,p osino ojod wagos onb seossog

vuendrur) pdexedy ops vuendnsr pdexeB] ou ojunç

BU9 — SEJOQUIOL] OPIUOS “epenso

aN tird OS 2P seputa INN Pu wenvo onb seossog stese'sss

]
a

) E
eueindrur gdeseZ| ojod wmoosap onb seossoqg ES'0E6SSS

E

ON Bird IS 9P SeputA AIN PU tento onb seossag IN OdEWI OP QUNÇ  6L'SOS'POB'6

crepe

o uiagos anbsvossog  eusumopasy pá 15%
wnonery pdezed] ojod woosop onb seossog €S'906'808'6
E: ua

LECTELIS'6

“VEIA vp suoejd sup ogóisodsip > 0gSuz||8o0] Ep OgSLDsag — 8

FIO TI PUIÊPA — €0 OxdUY — PIOZITO sl [eISSIOIA OESSSNUO ap OrENUOS

aquangye

“xoud “ee pdesed] op vpsonbso mogi

oyuruco o uresn onb spossag

— Uru ú ; ISPs

ESOST66L'6

enge,p osmo op ajuesnç  endr,p osmo no oquituro ojad wagos anb seossad engp,p osmo no oqutureo oe ojung 61-V
PI PP ET BUIBNA — EO OXIUY — PIOTITO 54 |EISSUOL OESSOUOL IP OIENUO)

“SEdEId SEP OPÍBZILOT PP EDU) vedemw —p vandiy
ar sAn
PIAp pI EUBpa — €O OXDUY — PLOTIZO Gl [UISANO| OPSSOU0 AP ONO)

NU pdexed] oe jun

Nu 2dezed] op ajuesnç 2 9desef| o wogos onb seossag PEI9690S6 TSP8OTIS SI

es e E CSM

P OSINo Op qjuesnç osino o uagos anb seossag engy,p osino or ojung era
Ra a o s mo
res ae ar
eg its al a

tra

dia
soa

pdere3] op auesnç

ad o1gos anb seossag
PERTO

e, ISA ia EEE ) í

ou op ajuesnç ou O magos anb seossaq

ogôpoInyIq eu “esonbe gdessB op epsonhso waSre

IT EOL6  6SGI9SES

ê abre ÇA Ed

enge,p osino ojad magos nb seossag

SSErrG6L6 SETIWIhs cod

Uemrç odered] op uesng — ajuangge o no ueueç gdese8] o tagos anb seossag ajuanige o anuo “Leme odese] Op pyorp woBremw eN ESPOSTOS6 I610LTPS og

“E INN EP sEdBjd sp ogótsods|p 2 08SUZH820] BP OgÓLIDSAM — 6 EIqUL
EXO 4

FICHAS DE PARAMETRIZAÇÃO D CADORES PARA FINS DI

CLASSH ÃO E BONIFICAÇÃO NO LOTE DE CONCESSÃO
FLORESTAI

Quadro descritivo dos indicadores.

Classificató;

Al — Redução de danos à floresta remanescente durante a exploração

3 — Geração de empregos pela concessão florestal.

AS — Grau de processamento local do produto.

B2 — Apoio e participação em projetos de pesquisa.

B4 — Implantação e manutenção de sistema de gestão da qualidade,
responsabilidade social e saúde e segurança no trabalho.

B6 — Implantação e manutenção de Sistema de Gestão da Qualidade e
Ambiental na indústria.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 1 de 20
Tabela de peso dos critérios e indicadores.

Pontos Pontos totais 2
pele Peso dos Peso dos Pontos totais
Critérios — por Indicadores - dos AS
Rspe, Indicadores critérios dos critérios
Critério indicadores
Critério Redução de danos à floresta
' so AL remanescente durante a 1 50 a 100
ambiental

exploração florestal.

“Investimento em ns És
serviços |

TE
AS Ea

Eficiência so A4 Horegieia. l 50 1 50

Agregação | top 7 AS 1 19025248 2 sr Bios 240

de valor; eia costas os

B4 — Implantação e manutenção de sistema de gestão da qualidade, 4
responsabilidade social e saúde e srgurança no trabalho.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 - Página 2 de 20
de ins ae

FICHA DE CARACTERIZAÇÃO DE INDICADOR DE CLASSIFICAÇÃO

1. Identificação

Indicador Redução de danos à floresta remanescente durante a exploração florestal.

Aplicação (x) Classificatório () Bonificador

2. Parametrização

Intervalo de tyervalo de variação do indicador: entre 7% e 9%.

A primeira verificação ocorrerá ao término do primeiro período de produção anual e
as demais a cada 2 anos, conforme a seguinte gradação:

Prazo de
apuração e alcance de pelo menos o limite máximo de impacto do indicador (9%) nas
duas primeiras avaliações;
e alcance pleno da proposta a partir da terceira avaliação bianual.

Boniicação,

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 3 de 20

3. Meios de Verificação
Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:
* avaliação da infraestrutura de colheita florestal proposta no Plano de Manejo Florestal
Sustentável e no Plano Operacional Anual;
e análise de métodos digitais de alta resolução;

e medições de campo;
e relatórios pós-exploratórios.

4. Definições

Termo

Trilha (ou ramal)
de arraste

Local de armazenamento de produtos florestais na floresta antes do transporte para
unidade de processamento.

pres

Unidade de

Produção Anual Área resultante da subdivisão operacional da área de manejo florestal que será objeto
(UP) A da colheita florestal durante um determinado ano do ciclo de produção.

5. Referências bibliográficas
MARTINS FILHO, S. E. C. Avaliação dos danos e métodos de regulação da floresta submetida
à exploração de impacto reduzido na Amazônia Oriental. Belém: UFRA , 2006. 120p.
(Dissertação de Mestrado em Ciências Florestais).

WINKLER, N. Environmentally sound forest harvesting: testing the applicability of the FAO
Model Code in the Amazon in Brazil. FAO, Rome. 1997.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 4 de 20
JICADOR DE CLASSI

CHA DE CARACTERIZAÇ CAÇÃO

1. Identificação

Indicador Investimento em infraestrutura e serviços para comunidade local.

Aplicação (x) Classificatório (.) Bonificador

2. Parametrização

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 5 de 20
3. Meios de Verificação

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

extratos de conta bancária exclusiva;

* prestação de contas dos investimentos realizados;

e atas de reuniões dos Conselhos Municipais de Meio Ambiente dos municípios
de Faro/PA e Terra Santa/PA;

e verificação e

4. Definições

Investimentos
em infraestrutura
elegíveis

medições in loco dos investimentos.

Investimento em infraestrutura e bens: investimentos em infraestrutura nas
comunidades adjacentes da Flona Saracá-Taquera. Entre os investimentos a
serem contemplados estão: saneamento, captação, tratamento e distribuição de
água, geração de energia, melhoria da telecomunicação, construção de
residências, estrutura de inclusão digital, construção e reforma de escolas,
postos de saúde, áreas de lazer e sedes de associações de produtores,
construção de portos e estrutura de armazenamento de produção, compra de
veículos fluviais e terrestres para escoamento da produção e compra de
equipamentos para o beneficiamento da produção.

Investimentos em serviços: investimentos em serviços de utilidade pública nas
comunidades adjacentes da Flona Saracá-Taquera. Entre os serviços elegíveis
estão: atendimento médico, assistência educacional, assistência técnica
produtiva e de negócios, atividades esportivas e educativas e cursos
profissionalizantes.

Contrato de Concessão Florestal nº 02/2014 - Anexo 4 — Página 6 de 20
Indicador

Aplicação (x) Classificatório (=) Bonificador

2. Parametrização

EEF estoque de empregos na Unidade de Manejo

O cálculo de empregos na indústria será realizado de forma proporcional ao volume
processado oriundo da concessão florestal. j =

Estoque de empregos na indústria (EEI) =

> EI « e)

jam
12

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 7 de 20
Intervalo de
variação

Prazo de
apuração

Bonificação q

“sua proposta, até o limite de 4%.

Este indicador possui os seguintes intervalos de variação entre o valor mínimo e o
valor máximo:

+ UMFIA-- entre 41 e 56 empregos como estoque médio anual;
e UMF IB — entre 68 a 92 empregos como estoque médio anual.

O licilnate” que prescniar a proposta de maior EE receberá 100% dos pontos do

indicador e os demais receberão pontuação diretamente proporcional à melhor oferta.

A primeira verificação ocorrerá ao término do primeiro período de produção anual e
as demais anualmente, conforme a seguinte gradação:

— alcance de 70% da proposta na primeira verificação anual,
— alcance de 90% da proposta na segunda verificação anual;
— alcance pleno da proposta a partir da terceira verificação anual.

O concessionário lerá a bonificação de 1% para cada aumento de 10% nu ande

3. Meios de Verificação

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

e registros na Carteira de Trabalho e Previdência Social (CTPS),
e folha de pagamento;
e contratos de terceirização.

4. Definições

Estoque de empregos

Média mensal do número de empregados do concessionário nos municípios
situados em um raio de até 150 km de distância dos limites da floresta
nacional licitada, considerando-se o estoque de empregos no início de cada
mês somado às admissões e descontadas as demissões no mesmo mês. Serão
considerados os trabalhadores da Unidade de Manejo Florestal e os
trabalhadores das unidades de processamento do concessionário.

Poderão ser contabilizados os empregos de mais de uma unidade de
processamento pertencente, ou não, ao concessionário ou ao consórcio
vencedor da licitação, desde que atendam ao critério de localização,
processem matéria-prima oriunda da concessão florestal e adotem o sistema
de controle de cadeia de custódia definido pelo SFB.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 8 de 20
montes apa

Aplicação (x) Classificatório (x) Bonificador

Prazo de Produção de energia térmica: 48 meses.
apuração Produção de energia elétrica: 60 meses.

1. Geração e cogeração contínua de energia térmica e elétrica:
1.1. Geração/cogeração de energia térmica — 60% do percentual máximo de
bonificação do indicador durante 10 anos.
1.2. Geração/cogeração contínua de energia elétrica e térmica — 100% do
percentual máximo de bonificação do indicador durante 10 anos.

2. Industrialização de resíduos florestais para objetos de madeira e compactação
de resíduos.
Utilização de no mínimo 20% dos resíduos - 100% do percentual máximo de
bonificação do indicador com verificações anuais.

Bonificação

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 9 de 20
3. Meios de Verificação
Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

avaliação da central de geração de energia elétrica;

avaliação do histórico de consumo de energia elétrica da rede pública;
romaneio das unidades de consumo de energia térmica;

estudos de rendimento industrial;

notas fiscais;

medições in loco.

4. Defi

Geração e cogeração Geração/cogeração de energia térmica e elétrica de forma contínua para o
contínua. abastecimento industrial próprio ou comercialização.

Resíduo de madeira prensados e compactados em alta pressão sem aglutinantes
químicos para a produção de energia.

Compactação de
resíduos.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 10 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR DE CLASSIFICAÇÃO

É AS

Aplicação (x) Classificatório (x) Bonificador

2. Parametrização

roses neo eg

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 11 de 20

Classificação

Apuração

Bonificação

Verificação

limite de 4%.

O licitante que apresentar o maior FAV receberá 100% dos pontos e os demais
receberão pontuação diretamente proporcional a proposta vencedora.

Anualmente, a partir do término do primeiro período de produção anual, conforme
gradação abaixo:

— — alcance de no mínimo 50% da proposta na primeira avaliação anual;

— alcance de no mínimo 70% da proposta na segunda avaliação anual;

— “alcance de no mínimo 90% da proposta na terceira avaliação anual;

— alcance pleno da proposta a partir da quarta avaliação anual.

Será concedida bonificação de 1% para de cada 0,5 ponto acima da proposta, até o
Para efeito de verificação o cálculo do FAV levará em conta o Preço Mínimo do

Edital reajustado pelo mesmo indice de atualização monetária aplicado na correção
do Preço Ofertado pelo concessionário.

3. Meios de Verificação

Poderão ser utilizados, isolados ou conjuntamente, os seguintes meios de verificação:

documentação de origem florestal;

cadeia de custódia dos produtos;

dados, informações e relatórios do concessionário;

notas fiscais de venda de produtos;

checagens no local dos investimentos em maquinário e dos rendimento do

processamento.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 12 de 20
FiCHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

B1

1. Identificação

Implementação de programas de conservação da fauna na Unidade de Manejo
Florestal.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 13 de 20
O concessionário receberá desconto quando atingir os seguintes índices de
desempenho, de acordo com o relatório de monitoramento:

1. Monitoramento de uma classe taxonômica na área da UMF:
e desconto de 1,5% sobre o valor do m” de tora produzida para a UMF IA;
* desconto de 1,0% sobre o valor do m' de tora produzida para a UMF IB.

2. Monitoramento de uma classe taxonômica realizado em cooperação entre dois

concessionários na área de 2 UMFs:
. e desconto de 2% sobre o valor do m” de tora produzida para cada
aaa concessionário.

3. Monitoramento de duas classes taxonômicas realizado na área da UMF:
* desconto de 2,5% sobre o valor do m” de tora produzida para a UMF IA;
* desconto de 2% sobre o valor do m” de tora produzida para a UMF IB.

4. Monitoramento de duas classes taxonômicas realizado em cooperação entre dois
concessionários nas áreas de duas UMFs:

€ desconto de 3% sobre o valor do m! de tora produzida para cada
concessionário.

3. Meios de verificação

e PMES e POAs;

* relatórios de monitoramento de fauna;

e trabalhos científicos publicados;

e prescrições conservacionistas e de ações mitigatórias para o manejo florestal;
e verificações de campo.

4. Definições

Os vertebrados constituem um dos três subfilos do filo dos cordados.
Caracterizam-se por apresentarem esqueleto ósseo ou cartilaginoso, cujo eixo
central é a coluna vertebral, que evoluiu da notocorda (ou notocórdio), eixo
Vertebrados corporal primitivo do embrião. Além disso, distinguem-se dos outros animais por
terem um sistema muscular formado essencialmente por massas musculares
dispostas bilateralmente e por um sistema nervoso central parcialmente contido

no esqueleto.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 14 de 20
FICHA DE CARACTERIZAÇ ÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação

Indicador Apoio à participação de projetos de pesquisa.

co

Manon afA dprovadas

relatório técnico com os resultados de pesquisas relacionadas ao
patrimônio histórico e cultural;

* estar de acordo com as diretrizes e prioridades de pesquisa estabelecidas no plano
de manejo da unidade de conservação;

e possuir aval do ICMBio e, no caso de pesquisas relacionadas ao patrimônio
histórico e cultural, do Instituto do Patrimônio Histórico e Artístico Nacional
(Iphan).

Para fins de aplicação, os resultados deverão atender aos seguintes requisitos mínimos:
* tese, dissertação e monografia terão de ter sido aprovadas em avaliação final por

Seus respectivos examinadores (banca ou professor encarregado); vue
Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 15 de 20 É,

Bonificação

e levantamentos c diagnósticos sobre o patrimônio arqueológico;

e “relatórios técnicos de prospecção e salvamento de artefatos arqueológicos terão de
ter a aprovação do Iphan.
O concessionário receberá bonificação no preço da madeira, conforme o número anual de
produtos de pesquisa reportados e comprovados, de acordo com os parâmetros do item
anterior, até o limite de 3%, conforme parâmetros descritos a seguir.

1, Para cada monografia aprovada:
e — desconto de 0,5% sobre o valor do m” de tora produzida na UMF IA, durante um
ano;
* desconto de 0,25% sobre o valor do m” de tora produzida na UMF IB, durante um
ano.

2. Para cada publicação em revista indexada com base em pesquisas realizadas nas UMFs:

* — desconto de 0,5% sobre o valor do m” de tora produzida na UMF IA, durante um
ano;
e desconto de 0,25% sobre o valor do m” de tora produzida na UMF IB, durante um
ano.
3. Para cada dissertação aprovada durante o ano de apuração:
e desconto de 1,5 % sobre o valor do m' de tora produzido na UMF IA, durante dois
anos;
e — desconto de 1% sobre o valor do m de tora produzido na UMF IB, durante dois
anos.
4. Para cada tese aprovada durante o ano de apuração:
e — desconto de 2% sobre o valor do m3 de tora produzido, durante dois anos, para a
UMF IA:
e desconto de 1,5% sobre o valor do m3 de tora produzido, durante dois anos, para à
UMF IB.
5. Para levantamentos arqueológicos aprovados pelo Iphan:
* desconto de 3% sobre o valor do m” de tora produzido na UMF IA durante um
ano;
e desconto de 2% sobre o valor do m” de tora produzido para a UMF IB durante um
ano.
6. Para pesquisas de prospecção e salvamento de artefatos arqueológicos, aprovadas pelo Iphan:

e desconto de 3% sobre o valor do m” de tora produzido para ambas UMFSs.

3. Meios de Verificação

.
.
.
.

publicações;

certificados;

monografias, dissertações e teses;
relatórios técnicos;

pareceres do Iphan.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 16 de 20
FicHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE
ONIFICAÇÃO

Implantação e manutenção de sistemas de gestão e desempenho de qualidade

socioambiental das operações florestais.

A bonificação se aplica a partir da comprovação do alcance do certificado, com

Bonificação que o certificado estiver válido.

percentual fixo de 4% sobre o valor das toras produzidas na UMF durante o período

3. Meios de verificação

* apresentação de certificado válido,
* sumários executivos e relatórios de certificação;
e consultas às organizações certificadoras.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 17 de 20

FICHA DE CARACTERIZ AÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação

a le ques
lantação e manutenção de sistema de gestão da qualidade, responsabilidade social e

2. Parametrização

A bonificação se aplica a partir da comprovação do alcance do certificado sendo
renovável anualmente de acordo com a validade do mesmo, de acordo com os
Bonificação seguintes percentuais:
* Sistema de Gestão de Responsabilidade Social ou certificação de gestão
de qualidade social e saúde e segurança no trabalho — 4%.

3. Meios de verificação
e — apresentação de certificado válido;

e — sumários executivos e relatórios de certificação;
e consultas às organizações certificadoras.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 18 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR DE CLASSIFICAÇÃO

1. Identificação

Participação da comunidade local na exploração de produtos e serviços, objetos da
concessão, na unidade de manejo.

A bonificação ocorrerá mediante a apresentação de relatório anual descrevendo as 4
atividades realizadas na seguinte proporção:
Bonificação * “bonificação dos investimentos em equipamentos, estrutura fisica e serviços

disponibilizados de até 4% do valor sobre o valor das toras produzidas na
UME.

3. Verificação

e verificação das informações prestadas;

e análise das informações e documentação comprobatória apresentada;
e avaliação dos investimentos realizados.

4 eemcio s coma
Contrato de Concessão Florestal nº 02/2014 - Anexo 4 - Página 19 de 20

| O
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação

Ee

rt. “E
Implantação e manutenção de Sistema de Gest

Indicador

A bonificação se aplica a partir da comprovação do alcance do certificado sendo
renovável anualmente de acordo com a validade do mesmo, de acordo com os seguintes

percentuais:

Bonificação

* sistema de gestão de qualidade — 3%;
e certificação de sistema de gestão ambiental — 2%;
e ambas certificações —4%.

3. Meios de verificação
* apresentação de certificado válido;

* sumários executivos e relatórios de certificação;
* consultas às organizações certificadoras.

Contrato de Concessão Florestal nº 02/2014 — Anexo 4 — Página 20 de 20
MPATIBIL

1. Confluência entre as áreas de produção florestal e mineral.

11.

A Floresta Nacional (Flona) Saracá-Taquera foi criada no ano de 1989 pelo
Decreto nº 98.704, de 27 de dezembro, que em seu texto já previa a continuidade
das atividades de pesquisa e lavra em andamento desde meados da década de
1960. A Flona abriga um dos maiores empreendimentos de extração de bauxita
do mundo, que obteve a concessão de lavra, válida até hoje, ainda no final da
mesma década.

. A empresa concessionária mincral detém a propriedade da área onde está

instalado o núcleo urbano e sua planta industrial, chamado Porto Trombetas, que
possui estrada de ferro, porto para embarque de bauxita, aeroporto, hotel,
hospital e escola, entre outras facilidades voltadas ao lazer e à convivência
social. Toda infraestrutura foi dimensionada para o atendimento das operações
da mineração, não sendo possível seu uso pelo concessionário florestal.

- A bauxita, matéria-prima para a produção de alumínio, está localizada nos

chamados platôs — planaltos que se elevam abruptamente sobre a planície
atingindo cotas de 80 a 120 metros acima dos vales ao redor. O minério
encontra-se a uma profundidade média de 8 m e ocorre de forma intermitente
sob a superfície dos platôs, o que exige a supressão da vegetação e das camadas
superficiais para o decapeamento da bauxita em faixas regulares, formando
minas a céu aberto

. O plano de manejo da Flona Saracá-Taquera prevê, em seu zoneamento,

142.095,47 ha de zona de mineração e 154.742,98 ha de zona de produção
florestal, conforme é apresentado no mapa 1. A portaria do Instituto Chico
Mendes de Conservação da Biodiversidade (ICMBio) nº 8, de 26 de fevereiro de
2009, insere o manejo florestal no conjunto de atividades econômicas permitidas
dentro da zona de mineração.

Contrato de Concessão Florestal nº 02/2014 — Anexo 5 - Página 1 de 5

Mapa 1 — Zoneamento da Flona Saracá-Taquera.

To 000
sscacmo

1.5. As áreas de extração mineral estão mapeadas e compõem o plano de lavra da
empresa, que estima o ano em que as minas serão abertas. Os mapas 2 e 3
apresentam para as Unidades de Manejo Florestal (UMFs) IA e IB,
respectivamente, a sobreposição com platôs, suas áreas e a previsão para o início
das operações.

Mapa 2 - Mapa de localização dos platôs sobre a UMF IA.

ES ES

Contrato de Concessão Florestal nº 02/2014 — Anexo 5 — Página 2 de 5
Mapa 3 — Mapa de localização dos platôs sobre a UMF IB.

ES

1.6. De acordo com o plano de exaustão da Zona Leste, elaborado pela mineradora,

para o planejamento operacional da próxima década (2012 a 2023), somente
uma parte desses platôs será minerada durante o período do plano. Assim, apesar
de os mapas 2 e 3 apresentarem sobreposições de aproximadamente 2.892 ha
(10,5% da área) para a UMF IA e 8.400 ha (14% da área) para a UMF IB, o
plano de exaustão 2012-2023 prevê para o período a abertura de 659 ha (2,5% da
área) de novas minas na UMF IA. Os platôs sobrepostos à UMF 1B possuem
previsão de início de lavra para o ano de 2023. As tabelas 1 e 2 resumem as

informações apresentadas.

Tabela 1 — Platôs com previsão de lavra em sobreposição à UMF IA.
UMF IA

Áreas de
Área acesso para Previsão de
sobreposta (em pesquisa lavra até 2023
ha) mineral (em — (emha)
ha)

Nome do — Área total
platô (em ha)

138 106 4 138

82 892 16* 268

Cipó 1.267 1.267 n* 253
Rebolado 1 346 “150 4 É
Rebolado? 424 424 2 Ê

Totais 3.067 2.839 jar 659

Fonte: Mineração Rio do Norte.
Nota: * Acessos já incluídos.

Ano previsto
para o início

Jan 2013
Jan 2015
Jan 2016
Jul 2016
Jul 2016

Contrato de Concessão Florestal nº 02/2014 — Anexo 5 — Página 3 de 5 So

|

1.6.1.0 Platô Aramã, localizado no limite exterior ao sudeste da UMF IA,
possui 345 ha de área total com previsão de lavra até o ano de 2023 e
início da implantação programado para janeiro de 2014.

Tabela 2 — Platôs com previsão de lavra em sobreposição à UMF IB.

UMF IB

Áreas de
Área acesso para

Previsão de
lavraaté Ano previsto
2023 (em para o início

haj*

Área total

Nome do platô a)

sobrepasta pesquisa
(em ha)* mineral (em

ha)

3.372 3.372 Bar - Jul 2016

RR A io te

Monegolblle 3,002 2.300 64 - Jan 2028

DR RR SO OR EEN ARS 1a62028
Totais 9.488 sam 234 K

Fonte: Mineração Rio do Norte.
Nota: * Acessos já incluídos.

2. Compatibilização entre as atividades florestais e minerais.

2.1.

2.2.

23.

24.

A concessão minerária não estabelece direitos sobre a floresta, somente sobre a
atividade de lavra do subsolo, que tem, na supressão florestal, uma ação
subsidiária à atividade principal de pesquisa e extração. Dessa forma, a floresta
sob outorga florestal, independente de estar sobre um título minerário, segue o
planejamento, as técnicas e as normas que regem o manejo florestal sustentável
no âmbito federal.

A compatibilização entre as atividades florestais e minerais ocorrerá em diversos
aspectos e níveis, principalmente no que diz respeito ao planejamento e à
definição dos calendários operacionais.

Este edital prevê, entre as obrigações do concessionário florestal, a realização de
um plano de compatibilização entre as atividades florestal e mineral, que irá
identificar os principais pontos relacionados a segurança no trabalho,
compartilhamento de estradas, licenciamento ambiental e planejamento das áreas
de produção anual e propor soluções técnicas acordadas entre as partes. Também
irá ajustar os calendários relacionados às atividades pré-exploratórias de ambos
concessionários, além de buscar a complementaridade, a troca de informações e
outros interesses comuns.

Este plano de compatibilização poderá ser realizado em conjunto pelos dois

concessionários florestais e terá o apoio do Serviço Florestal Brasileiro e do
Ministério de Minas e Energia em sua elaboração.

Contrato de Concessão Florestal nº 02/2014 — Anexo 5 - Página 4 de 5
2.5. Os platôs serão parte dos Planos de Manejo Florestal Sustentáveis (PMFSs),
integrando seu conjunto de Unidades de Produção Anual. O Plano de Manejo
Florestal Sustentável nessas áreas deve atender as ressalvas ambientais
específicas, como medidas conservacionistas associadas à abertura de estradas e
à manutenção de uma faixa mínima de 10 m ao redor da borda (ponto de
inflexão), que deverão constar dos mapas dos Planos Operativos Anuais junto
com as demais Áreas de Preservação Permanentes (APPs).

Foto 1 — Imagem representando as salva-guardas ambientais a serem empregadas nas
áreas de platô.

Ponto de inflexão da topografia

/

2.6. A Instrução Normativa ICMBio 9, de 28 de abril de 2010, disciplina o processo
de supressão vegetal pela atividade de pesquisa e lavra mineral em um conjunto
de Flonas, entre elas Saracá-Taquera. Essa supressão poderá ocorrer em áreas
que já passaram pela extração florestal por meio do PMFS ou em áreas em que
não houve extração. Em ambos os casos, o concessionário mineral irá comunicar
com brevidade mínima de 6 meses o início das atividades de instalação para a
conclusão das atividades florestais que estiverem em curso nestas áreas. A
atividade de supressão vegetal é de inteira responsabilidade do concessionário
mineral, e segue rito próprio de licenciamento ambiental que inclui o processo
de levantamento dos recursos florestais, valoração econômica, pagamento
indenizatório e alienação da madeira.

2.7. A madeira oriunda da supressão vegetal é de propriedade do concessionário
mineral, que dará a destinação que lhe convier, não havendo impedimento para
sua venda ao concessionário florestal, mediante acordo comercial entre as partes.

2.8. As áreas em que se iniciarem o processo de recebimento da licença de operação
para a lavra mineral serão desmembradas do PMFS do concessionário florestal,
passando a ser de responsabilidade do concessionário mineral, para proceder a
sua recuperação conforme normas especifi e as condicionantes de seu
processo de licenciamento ambiental.

O VA ja
Contrato de Concessão Florestal nº 02/2014 — Anexo 5 - Página 5 de 5— —

ta)
Tá

MINISTÉRIO DO MEIO AMBIENTE
Serviço Florestal Brasileiro

PRIMEIRO TERMO ADITIVO AO CONTRATO DE
CONCESSÃO FLORESTAL Nº 02/2014, CONCORRÊNCIA Nº
02/2012, RELATIVO À UNIDADE DE MANEJO FLORESTAL.
IB DA FLORESTA NACIONAL SARACÁ-TAQUERA - LOTE
SUL, FIRMADO ENTRE O SERVIÇO FLORESTAL
BRASILEIRO E A EMPRESA SAMISE INDÚSTRIA,
COMÉRCIO E EXPORTAÇÃO LTDA.

A União, representada pelo Serviço Florestal Brasileiro, com endereço SCEN, Trecho 02,
Bloco “H”, em Brasília/DF, neste ato representado por seu Diretor-Geral substituto, Marcus
Vinicius da Silva Alves, brasileiro, casado, residente e domiciliado em Brasília/DF, portador da
Cédula de Identidade nº 636.150 SSP/DF, inscrito no CPF/MF sob o nº 308. 107.281-68, nomeado
pela Portaria nº 359, de 17 de setembro de 2010, publicada no Diário Oficial da União de 20 de
setembro de 2010, nos termos dos arts. 49,8 1ºe 53, V, ambos da Lei nº 11.284/2006, conforme
Contrato de Gestão, assinado em 08 de março de 2010, com extrato publicado no DOU de 11 de
março de 2010, cujo termo aditivo foi publicado no DOU de 08 de dezembro de 2014, ou o que
venha a substituí-lo, doravante designada CONCEDENTE, e a empresa SAMISE INDÚSTRIA,
COMÉRCIO E EXPORTAÇÃO LTDA,, doravante designada CONCESSIONÁRIO, inscrita no
CNPJ sob o Nº 05.334.363/0001-87, com endereço na Estrada Maracacuera , s/nº, KM 05, Distrito
de Icoaraci, município de Belém/PA, CEP 66.815-140, neste ato representada pelo sócio Sr.
ALCIDES REINALDO GAVA JUNIOR, brasileiro, casado, portador da Cédula de Identidade nº
55.085/SSP-TO e do CPF nº 364.680.533-15, tendo em vista o que consta no Processo nº
02209.005374/2014-14 e em observância às disposições contidas na Lei nº 11.284, de 2 de março
de 2006, no Decreto nº 6.063, de 20 de março de 2007, aplicando-se subsidiariamente a Lei nº
8.666, de 21 de junho de 1993, resolvem celebrar o presente Termo Aditivo ao Contrato de
Concessão Florestal nê 02/2014 referente à UME IB, decorrente da Concorrência nº 02/2012,
firmado em 25 de março de 2014, mediante as seguintes condições:

alterar o Contrato de Concessão Floresta! nº 02/2014 de

Juir no preâmbulo original, os dados da empresa Samise
Indústria, Comércio e Exportação Ltda. em Faro, estado do Pará, inscrita no CNPJ
05.334.363/0002-68.

[CLÁUSULA SEGUNDA - Da inclusão da filial no preâmbulo do contrato orig E
Por força do objeto do presente termo aditivo, fica incluído, no preâmbulo do Contrato original, o
CNPJ nº 05.334.363/0002-68.

CLÁUSULA TERCEIRA - Das defini dos itens 1.1 - “Madeira em Toras” e 1.2 - “Material
'Lenhoso Residual da Exploração Florestal” do Anexo 2 do Contrato de Conce ão Florestal
Alteram-se as definições dos itens 1.1 - “Madeira em Toras” e 1.2 - “Material Lenhoso Residual da
Exploração Florestal” do Anexo 2 do Contrato de Concessão Florestal nº 02/2014:

1.1. Madeira em Toras

Definição:

Parte de uma árvore, seções do seu tronco ou sua principal parte, em formato roliço destinada ao

A n AAA

processamento industrial.

12. Material Lenhoso Residual da Exploração Florestal
Definição:

Porção de galhos, raízes e troncos de árvores e nós de madeira, normalmente utilizados na queima
direta ou produção de carvão vegetal, utilizados na forma de lenha, ou seções aproveitáveis da
árvore originadas a partir da galhada, destinadas à cadeia produtiva da madeira serrada, utilizados
na forma de torete.

(CLÁUSULA QUARTA - Da ratificação
Ficam ratificadas as demais Cláusulas e condições do Contrato original, não conflitantes com o
presente Instrumento.

'CLÁUSULA QUINTA - Da publicação
O presente Termo Aditivo deverá ser publicado no Diário Oficial da União por extrato, correndo as
despesas com a publicação por conta do Concedente, nos termos do art. 61, parágrafo único da Lei
nº 8.666/93.

E, por estarem assim, justas e acordadas as partes, lido e achado conforme, assina o presente
instrumento em 03 (três) vias de igual teor e forma para um só efeito na presença das testemunhas

abaixo identificadas. e
Brasília, 20 de FVEUDLO aez01s.

Pelo Serviço Florestal Brasileiro: )

Eos

Marcus Vinicius da Silva Alves
Diretor-Geral Substituto

Pelo concessionário:

inaldo Gava Júnior
CPF nº 364.680.533-15

Mou
CPF: 2474.253/055.cer. 2-0
RG: FSB

p RE
CPF: Djumi

RG: 17.) 32.998-8

